 DIXISTEEL BUILDINGS, INC.393Dixisteel Buildings,Inc.andLocal 93, Sheet MetalWorkers InternationalAssociation,AFL-CIO.Cases 14-CA-5227 and 14-RC-6230November 6, 1970DECISION AND ORDERBY MEMBERSFANNING, BROWN, AND JENKINSOn May 5, 1970, Trial Examiner Stanley N.Ohlbaum issued his Decision in the above-entitledproceeding, finding that the Respondent had engagedin and wasengagingin certain unfair labor practicesand recommending that it cease and desist therefromand takecertainaffirmative action, as set forth in theattached Trial Examiner's Decision. The Trial Exam-ineralso found that the Respondent had not engagedin other unfair labor practices alleged in the com-plaint. Thereafter, the Respondent filed exceptions tothe Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminermade at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in this case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, andorders that the Respondent, Dixisteel Building, Inc.,its officers, agents, successors, and assigns, shall takethe action set forth in the Trial Examiner's Recom-mended Order.TRIAL EXAMINER'S DECISION1.PRELIMINARYSTATEMENT; ISSUESSTANLEY N. OHLBAUM, Trial Examiner: This consolidat-ed proceeding1under the National Labor Relations Act asamended,29 U.S.C. Sec. 151 et seq. (Act) was tried beforeme inthe countycourthouseat New London, Missouri, on1Case 14-CA-5227,charge filed August 8,1969, amended charge filedSeptember 11, 1969, and complaint issued by the Regional Director forRegion 14 of the National Labor Relations Board on October 16, 1969.Case 14-RC-6230,stipulation for certification upon consent election datedAugust 6,1969, approved by the Regional Director on August 7 andrepresentation election conducted under Regional Director's auspices onJanuary 26 through February 2, 1970, with all partiesparticipating throughout in person or through counsel andafforded full opportunity to adduce testimonial anddocumentary proof, cross-examine, propose findings andconclusions, argue orally, and file briefs. Subsequent totrial, briefs were received which, together with all evidenceand contentions presented, have been carefully considered.The chief issues presented are (1) whether RespondentEmployer, in violation of Section 8(a)(1) of the Act (a)conducted surveillance over its employees' protectedconcerted activities (i.e., a union meeting), (b) coercivelyinterrogated its employees, at various times and placesthrough various persons, concerning their protectedorganizational activities and desires, (c) made promises ofeconomic betterments to its employees if they would refrainfrom exercising their organizational rights under the Act,(d)made threats to its employees of the futility of theirattempted exercise of organizational rights guaranteedunder the Act, and (e) made threats of economic detrimentto its employees if they did not refrain from exercisingorganizational rights under the Act; (2) whether Respon-dent, in violation of Section 8(a)(3) and (1) of the Act (a)suspended its employee Harry Rouse and (b) discharged itsemployee Terry Coons, because of their exercise of rightssecured by the Act; (3) whether Respondent, in violation ofSection 8(a)(5) and (1) of the Act (a) has refused torecognize and bargain collectively with the Union as theduly designated collective-bargaining representative of anappropriate bargaining unit of Respondent's employees,but (b) has instead engaged in the foregoing allegedviolations of the Act in order to undermine and destroy themajority representative status of the Union; and (4)(a)whether the results of a Board-conducted election onSeptember 9 should be set aside by reason of the foregoingalleged conduct on the part of the Employerin interferencewith the conduct of that election and (b) if the election beset aside, the appropriate remedy.Upon the entire record2 and my observation of thetestimonialdemeanor of the witnesses, I make thefollowing:FINDINGS AND CONCLUSIONSII.PARTIES;JURISDICTIONAt all material times, Respondent Dixisteel Buildings,Inc., has been and is a Delaware corporation with its homeoffice in Atlanta, Georgia, and an office and plant inHannibal,Missouri, engaged in manufacture, sale, anddistribution of prefabricated metal buildings and relatedproducts. During the representative year of 1969, at andfrom its said Hannibal plant (the facility involved in thisproceeding),Respondent in the course of its businessoperations manufactured, sold, and distributed, directly ininterstate commerce to places outside of Missouri, productsvalued in excess of $50,000.September9, 1969; objectionsto electionfiled bypetitioner(Union) onSeptember 16, 1969;RegionalDirector'sreport on objections, orderdirecting hearing,and order consolidating cases, issued onOctober 22,1969. Unlessotherwise specified,all date references hereafter are to 1969.2Trial transcript as corrected by my April 10, 1970, orderon notice.186 NLRB No. 25 394DECISIONSOF NATIONALLABOR RELATIONS BOARDI find that at all material times Respondent has been andis an employer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act; that the above Union(Charging Party) has at all those times been and is a labororganization within the meaning of Section 2(5) of the Act;and that assertion of jurisdiction in this proceeding isproper.III.ALLEGED UNFAIR LABOR PRACTICESA.BackgroundThe chief locus of the events about to be described isRespondent'splant in Hannibal,Missouri,where itmanufacturesand whence it distributes prefabricated metalbuildings or structures or the portions and parts involved intheir assembly. Ralph Gross is manager of that plant; JohnBaughman,general foreman; and Kenny Kendall and EdCunningham, foremen, respectively, of the dayshift andnightshift.BruceMonical, formerly dayshift foreman of theHannibal plant,has sinceOctober 1, 1968, been Respon-dent's district sales representative for the Western States;during the period with which the instant case is concerned,Monical has visited, functioned, and been involved inactivities at the Hannibal plant to the extent describedbelow. Respondent admits that, of the foregoing persons, atall times materialherein all other than Monical have beenits supervisors and agents within the meaning of the Act.It is conceded that on July 3, 1969, the Charging Party(Union) requested Respondent to recognize and bargainwith it as the alleged collective-bargaining representative ofa majority of Respondent's production and maintenanceemployees and that Respondent has at all times since thenrefused to do so. The Charging Party alleges that, instead ofrecognizing and bargaining with it, Respondent thereuponembarked on a course of unlawful labor practices toundermine and destroy its status and to cause it to lose, by avote of 41 to 29, the representation election held on thefollowing September 9. The Charging Party, together withGeneral Counsel, contends that Respondent's unfair laborpractices in the 9-week period intervening between itsbargaining request and the election have among otherthings been of such a nature as to have polluted theatmosphereessentialto a fair election and therefore tojustify a bargaining order based on the Union's majoritystatus when it made its bargaining request.The complaint alleges 1 episode of surveillance, 15episodes of interrogation,3 7 episodes of economic allure-ments,7 threats of futility of organizational efforts, and 17threats (involving 11 episodes) of economic detriments, or,in all, some 47 "independent" violations of Section 8(axl)of the Act4,as well as2 alleged violations of Section 8(a)(3),and also alleged continuing violations of Section 8(a)(5) ofthe Act. For reasons of simplicity and clarity these will beconsidered chronologically under the section of the Actprimarily involved.3Le.,Complaint,paras.5E, H, I, J, L, 0, R, T, U, Z,EE, GG, JJ, MM,NN, and 00.Although there are 16 separate allegations of interrogation,these actually comprise only 15 alleged incidents,since, as indicated byGeneral Counsel's bill of particulars as well as at the trial, paras.50 and 5Rinvolve the same alleged incident.4Although separately pleaded,the 47 "independent" 8(a)(]) violationsare comprised in some 22 alleged separate incidents.As will beshown, notB.Section 8(a)(1) Violations1.March 28It is alleged (Complaint, paras. 5B and C) that on orabout March 28, Dixisteel Hannibal Plant Manager RalphGross delivered a speech to the employees of that plant,assembled during working hours, implying that selection ofa unions would be futile since they stood to gain nothingthereby and might even lose existing benefits and thatunion endeavors for improved working conditions wouldentail strikes involving violence and employment loss. Thetext of this speech has been stipulated by the parties (G.C.Exh. 4).In the speech, consisting of a prepared text which Grossread, he cautioned the employees that because "an outsidegroup is involved" he was reading his remarks since hewould "have to be careful what [I] say." He informed themthat "we are opposed to this attempt by the union to getyour money because we believe that the union will notbenefit either you, or your company." He reminded themthat the Company could provide jobs for them only if itmade money, which was accomplished through competi-tion in which the Union would not assist. He warned theemployees that "a union will not benefit the employees herein Hannibal." He placed the employees on notice that therewas no need for them to organize collectively, since if anearby unionized plant, organized by the same Union inTallapoosa, "receives any wage or benefit increase you willreceive the same or more." Reviewing the plant's existingfringe benefits, he reminded the employees that in theabsence of a union there had been "regular work at a goodwage" without layoffs or short workweeks, adding that "Iurge you to consider all the factors before you make adecision." He cautioned employees not to "give up yourrights as guaranteed by law by signing a union card,"explaining that "by signing a union card you may be givingup your right to cast a secret ballot." He urged the workersthat "before you sign a card geta written guaranteefrom theorganizer that he will get you a better deal." He painted thepicture that in the event of unionization there was norequirement that the "Company must agree" to uniondemands, since the "only way" the Company could be"force[d]" to agree would be "by pulling you out on strike,"atwhich time the employees would "lose wages andpossibly your job . . . when the strike is over there may notbe a job for you." He pointed out to employees that "OurSteel Division just ended a 6 month strike in Atlanta. It willbe years and years before those employees earn back themoney they lost by being out of work for 6 months. Somemay never catch up. Strikes often bring violence. I saw inthismorning's paper that 2 strikers at the Royal Typewriterplant in Springfield shot a 10 year old boy? We don't wantthis type of thing to happen in Hannibal." Stating to theemployees that "Unions are a business just like ourbusinessallof these alleged incidentsoccurredwithin the period interveningbetween theUnion'srecognitional request(July 3)and the election(September 9), the "critical period"for election interferencepurposes.5At thistime the Steelworkers,a union other thanthe Charging Partyherein,was apparentlyinvolved in unionization efforts byor directedtoward Dixisteel Hannibal plant employees. DIXISTEEL BUILDINGS, INC.395or any otherbusinessexcept they make their money bysellingmemberships and collecting dues," he informedthem that "Havinga union islike having a third hand inyour pocket or another mouth to feed at your table." Hetold the employees, "We can solve our problems withoutunions and the strikes they bring with them. Look whatstrikes have done to Hannibal. First there was InternationalShoe, and they moved most of their operation away. Thenthere was Custom Aire, and next Wendt-Sonis. The uniondid nothing for the employees of these plants but put themout of a job." Gross concluded with, "I hope each of youhave a good weekend."It isevident from the described remarks that Respondentwas unalterably opposed to representation of its Hannibalemployees by a union and that it made no bones about it.That this was its legal right there can be no question. Inseveral substantial respects, however, the speech-animportant one, evidently designed to carry "punch," sincedelivered to employees assembled to listen to it at theCompany'sexpenseduring worktime---went beyond this. Itnot merely seethed with union hostility, but it hovered onthe edge of misleadingness (in the total context herepresented, warning employees not to "give up your rights asguaranteed by law by signing a union card, "withoutindicating that signing a union card is itself a rightguaranteed by law;so as, in the context presented, in effecttowarn employees that collective bargaining was asurrender of or would result in loss of rights, rather than theexerciseof a right secured to them by law). It carried theclearmessageof the futility of the employees' attemptedexerciseof the organizational rights guaranteed to them byCongress under the Act. It was also pregnant with threat inthe event theirexerciseof those rights reached effectiveculmination.Gross was reading a carefully prepared "speech" to hisassembled small-town factory hands. This was not a lectureto a group of sophisticated practitioners or students oflabor law. A small-town factory floor, and not a universityamphitheater, is the stage on which his speech-as well asthe other actions and words of Respondent, to bedescribed-mustbe viewed. We are required to heed thelessonwe have received that "A word is not a crystal,transparent and unchanged, it is the skin of a living thoughtand may vary greatly in color and content according to thecircumstancesand the time in which it is used" (Holmes, J.,inTowne v. Eisner,245 U.S. 418, 425), and that "Words arenot pebbles in alien juxtaposition; they have only acommunal existence;and not only does the meaning ofeach interpenetrate the other, but all in their aggragate taketheir purport from the setting in which they are used, ofwhich the relation between the speaker and the hearer isperhaps the most important part" (Learned Hand, J., inN.L.R.B. v. Federbush C., Inc.,121 F.2d 954,95,7; C.A.2).Whileit is truethat Gross' speech contains much that isunexceptionable,it is also truethat the unexceptionablewas combined with sufficient that is exceptionable tocontaminateand therefore require condemnation of theend product as something other than a bland comestiblesuitable for the consumption of small-town factory hands."What to an outsider will be no more than the vigorouspresentation of a conviction, to an employee may be themanifestation of a determination whichit is not safe tothwart."(Federbush, supra,957.) Evenassumingit couldever be satisfactorily supplied, "proof positive" that certainstatements contained in a hash of other statements actuallycoerced employeesisunessentialto establish violation ofSection 8(a)(1). Violationismadeout "even though thestatements may not be directly coercive, if they could bereasonably so construed by the employee"(N.L.R.B. v.ElectricSteam Radiator Corporation,321 F.2d 733, 736(C.A. 6); see also,Wausau Steel Corporation v. N.L.R.B.,377 F.2d. 369, 372 (C.A. 7);N.L.R.B. v. Fora170 F.2d 735,738 (C.A. 6), or if "the words used...in vacuo,may havebeen innocent, in the context . . . in which the words werespoken they can reasonably be regardedas ominous"(Local 901,InternationalBrotherhood of Teamsters v.Compton,291 F.2d 793, 797 (C.A. 1). The knuckles of the"first inside the velvet glove" of which Mr. Justice Harlanspoke for a united Court inN.L.R.B. v. Exchange Parts Co.,375 U.S. 405, 409, are plainly evident in Gross' remarks,which in overall effect comprised a warning to employees tostay out of union affiliation. "Employees are not likely tomiss the inference that the source of benefits now conferredis also the source from which future benefits must flow andwhich may dry up if it is not obliged"(Exchange Parts,supra,409). 1 believe it can fairly be said that, viewed in thespectrum of small-town (and, as observed by me, scarcelyor at best modestly literate) factory workers (as distin-guished from scholars or students of industrialrelationslaw), the skillfully tuned and selectively suggestive words ofthe prepared speech read by Gross were in overall thrustcoercivein intent,timbre,and effect and thereforeconstituted an impermissibly invasive interference withemployees' freedom toexercisethe organizational rightsguaranteed to them by the Act, spared from suchpressuresat the hands of the employer controlling their economicdestiny. The choice to exercise a right is not truly such if itismade known in advance that the exercise of the right willbe futile at the hands of the person having the power totranslate the right into reality. "There is no more effectiveway to dissuade employees from voting for a collective-bargaining representative than to tell them that their votesfor such a representative will avail them nothing."TheTrane Co.,137 NLRB 1506, 1510; see also,N.L.R.B. v.ElectricCityDyeing Co.,178 F.2d 980, 981 (C.A. 3);N.L.R.B. v. Gate City Cotton Mills,167 F.2d 647, 648-49(C.A. 5). Nor is the exercise of a right free if choked off bythreatof significantharm, such as jobloss.".. .employees, who are particularlysensitiveto rumors of plantclosings, take such hints [involving strikes, etc.] as coercivethreats rather than honest forecasts."N.L.R.B. v. GisselPacking Company,395 U.S. 575, 619-620.Itisaccordingly found that General Counsel hasestablished the allegations of the complaint chargingviolation of Section8(a)(1) in thisregard. SeeGisselandother cases cited above.66Gross' clear implication, in his March 28 speech, that in the event ofunionizationthe employees would lose their right to present their owngrievancestomanagement,was likewise misleadingand contrary to law,since such a right is statutoryand exists even in the event of unionization.(Continued) 396DECISIONSOF NATIONALLABOR RELATIONS BOARD2.March 29The complaint(para.5A) alleges that"on or about"March 28 Respondent through its general foreman, JohnBaughman,engaged in surveillance over Respondent'semployees attending a union meeting at a Hannibal unionhall.The only witness presentedby GeneralCounsel insupport of this allegation was Respondent's first-shiftwelderHarryRouse,who testified that in midafternoon ofthe date in question,actuallyMarch 29,a Saturday, heobserved Baughman seated in a Ford automobile near theunion hall(located about a mile and a half from the plantand from Baughman'shome)watching the entrancethrough which 20-30 Dixisteel Hannibal plant employeespassed to attend a union organizational meeting.Respondent'sPlantManagerGross conceded thatthrough his plant foremen and others he "had been madeaware"of this Saturday,meeting and that,in fact,itwas thismeeting which caused himon the daybefore(Friday) tomake the speech to plant employees which has beendescribed.However,the testimony of Baughmancorrobo-ratedby hisfriendsRobert E.Riney andJames C. Cary aswell as a group photograph,establish that on the entire dayof Saturday,March 29,from early morning to mideveninghe was in St.Louis-a distance of approximately 125 milesfrom Hannibal-attending his (Baughman'sand alsoRiney's andCary's)induction rites(as well as on the fulltwo preceding Saturdays,March 15 and March 22, inpreparations therefor)to an advanced degree in a fraternalorganization of which he (together withRiney and Cary)was a member.Baughman also denied categorically that heever parked near the union hall to observe persons enteringand leaving.He further denied owning or operating anautomobile of the description in question around the timeinvolved.Although favorablyimpressedwith the testimonialdemeanor of Rouse,nevertheless,in this aspect of the case,I accept Baughman's denial,strongly corroborated as it is,that he was not present at or anywhere near the union hallon the date alleged.WhileIwould be prepared to believethat Rouse may be honestly mistaken as to the precise dateinvolved,Icannot-particularly in view of Baughman'sstrenuous denials that he at any time had the union hallunder observation or surveillance,and his undisprovedinsistence that he neither owned nor operated an automo-bile of the descriptiongiven byRouse-base a finding ofsurveillance on speculation as to some unknown date notalleged,Respondent not having been fairly apprised in apleading (nor even atthe trial)of the precise accusation it isbeing called on to meet so that it could have fairopportunity (such as in the case of the date of March 29) todisprove it.7Under the circumstances, therefore,I find that GeneralHenry' I. Siegel Co.,Inc.v.N.LR.B.,417 F.2d 1206, 1215 (C.A. 6);N.L.R.B. v. Graber Manufacturing Company,382 F.2d 990, 991 (C.A. 7).7 It is noted that because of Rouse's testimonythat the union meeting inquestionwasa Steelworkersorganizational meetingand his uncertainty asto the precise date thereof,coupled withthe absenceof claim byBaughman that he was in St.Louis on April 5 (the SaturdayafterMarch29), counsel for GeneralCounselindicated at the trial that, in view ofBaughman'sunanticipated"alibi"proof,counselof General CounselCounselhas failed to establishby the required fairpreponderance of substantial credible evidence thatRespondent through Baughman engaged in surveillance ofRespondent's employees, protected organizational activi-ties in Hannibal on or about March 28 as alleged in thecomplaint.3.May 21It is alleged (Complaint, para. 5D) that on or about May21Respondent'sPlantManager Gross promised itsemployees benefits if they would refrain from unionrepresentation and threatened them with loss ofexistingbenefits if they selected the Union to represent them.As in the case of Gross' March 28 speech, which has beendiscussed, hisMay 21 address likewise was delivered to amandatory assemblage of plant employees during theCompany's paid workingtime,and the text of his remarks,which he again read, has been stipulated. According toGross, the May 21 occasion was precipitated by his havinglearned that there was renewed organizational activityamong the employees at the plant, this time involving theSheet Metal Workers (the Charging Party herein).Reminding the employees on May 21 of his talk to them"several weeks ago" (March 28) and stating that he desired"to talk with you again today for a few minutes about thatsame subject," he again indicated it was necessary for himto "read what I have to say" so as to avoid misunderstand-ing, since "when an outside group is involved, you have tobe careful what you say." Gross proceeded to reiterate that,as he had "said before and I want to say again," theCompany remained "opposed to the attempt being madeby the Union to get your money" since "the Union will notbenefit you or your company" because the Company could"provide jobs for you" only if it remained "competitive."He expressly pointed out that "We have promised youbefore, and I want to repeat, that whatever increase inbenefitsorwages that are granted under the UnionContract [of the Steelworkers Union with the plant inTallapoosa], will be installed here for you," but "without[your] having to pay Union dues." He again pointedlyreminded the assembled employees that in the past therehad been no layoffs and indicated that "the future isbright" for employees if they would "work and cooperatetogether" with the Company-the clear implication beingto "work and cooperate together"withoutforming orjoining a union. He said, "I want to urge you to talk withyour foremen or with me if you have any problem," invitingemployees to deal with the Company directly or through a"Shop Committee." He again-misleadingly, in my view,for the reason outlined in connection with his March 28speech-in the total context of the other portions of thatspeech warned employees not to "give up your rights asguaranteed by law by signing a Union Card." He againintended to "investigate further into the matter of the[Steelworkers]meeting and on what date it occurred.I feel thatitmaybe possible to rundown a witnessthat may supplythis information,and, accordingly, if I amable to do soI anticipate to making an application to reopenthe record forthe limited purpose of determining the dateon whichthe SteelWorkersmeeting did take place."However, no such application has been made tothe TrialExaminer. DIXISTEEL BUILDINGS, INC.397advised employees to insist on"a written guarantee .. .before you sign a [union] card.."8 He assured employeesthat "You know that you havea guaranteefrom theCompany that [with no union] you will get whatever isnegotiated with the Steelworkers Umon for employees inTallapoosa," whereas with a union "there is no guaranteethat you will have a Contract [even ] as good as the deal youhave now." Advising employees to "think . . . before youact," he expressed confidence that when they consideredthe "facts" which he had thus placed before them, theywould reject the Union "attempt . . . to get your money."It is unnecessary to reiterate here the principles advertedto above relative to Gross' March 28 speech, which areequally applicable to his May 21 remarks. Upon the basis ofthose principles, derived from legal authority there citedand here deemed controlling, it is found that the describedremarks of May 21 likewise constituted a violation ofSection 8(a)(1).4.June 16The complaint (para. 5E) alleges that on or about June 16Respondent through its General Foreman Baughmaninterrogated an employee concerning his union sentimentsand the extent of employees' union support.This is the first of no less that 15 alleged episodes ofinterrogation of employees at the plant between June andSeptember concerning their union or other concertedactivities protected by the Act from employer interference,restraint, or coercion.As to the alleged incident of June 16, the employeeinvolved, first-shift panelmill operatorMonty (Monte)Graham, testified that on the midweek workdate inquestion, about a month after he had joined the Union,Dixisteel General Foreman Baughman-concededly "thesecond man in charge of the Hannibal plant," sent him amessage athome to come to Baughman's house, where heoffered Graham a better and higher-paying job, for whichGraham had put in a bid-i.e., panel mill operator (hispresent job) instead of maintenance helper-starting thenext day. On the way out, according to Graham, withinearshot of Respondent's Office Manager Jerry Stone,9Baughmanasked him, "Say, Monte, what about this union?Do you think it's strong enough, or who, you know, ifthey want it, or do you think it's, you know, not going toogood." Graham replied that "there was a few of themwanting it and a few that didn't, but most of them seemedto be wanting the union." Baughman thereupon remarkedthat he "had some relation that was in union, but said thatwas everybody's own opinion whether they wanted a unionor not." This was the one and only occasion on whichGraham had been asked to come to Baughman's home, andGraham was unable to suggest why.ioRespondent'sGeneral Foreman Baughman conceded8That such a "guarantee" could result in voiding an election won bythe union,cf, e g.,Graphic Arts FinishingCo, Inc v N LR B,380 F.2d893 (CA4),NLRB v. Bonnie Enterprises,Inc, 341F 2d 712 (C A 4),N ER B v Gorbea, Perez&More!!,S en C,328F 2d 679 (C.A1),WagnerElectricCorp,167NLRB No 75. It maybe of interest to note that,although Respondent itself was thus egging on its employees to insist on "awritten guarantee"from the Umon as to betterments,Respondent itselflater,in its affirmative defense interposed herein but withdrawn at the trial,took the position that any such promissory statements by the Unionthat he called Graham to come to Baughman's home onJune 16 to discuss the better job on which Graham had bidand that Jerry Stone was there.ii Conceding also that theUnion was discussed at this time but professing to beunable to "recall who brought the subject up," Baughmantestified that Graham told him that although he had been"involved" with a prior union at the plant he "wasn'thaving anything to do with this one." Baughman otherwiseeither disputed Graham's described testimony or professedtobeunable to "recall" various matters which itencompassed. Asked on direct examination whether heinquired of Graham "who was in favor of the union or whowanted it or words to that effect," after first answering inthe negative Baughman again stated he was unable to"recall."However,on cross-examination,Baughmanconceded that it might indeed have been he (Baughman)who "brought up the subject of the union in the [June 16]conversation."Since Graham impressed me as a truthful witness andsinceBaughman demonstrated significant recollectivedifficulties, including professed inability even to "recallwho brought the subject [of the Union] up," and it seemsunlikely to me that Graham would have brought the subjectup since there was no apparent reason for him to do so, norto volunteer the kind of information attributed to him byBaughman, I credit Graham's version of the incident inquestion and find that he was interrogated by Baughmanon the occasion described.5.June 26It is alleged (Complaint, paras., 5F and G) that on orabout June 26 Respondent caused to be delivered to itsemployees a letter (G.C. Exh. 6) wherein it threatened themwith loss of existing employment opportunities if they choseto be represented by the Union and that it would not enterinto agreement with the Union until after a lengthy strike.That the letters in question were dispatched by Respon-dent, and their content, are stipulated.The letters in question, signed by Respondent's PlantManager Gross and addressed to employees individuallyby their Christian names, start with the familiar refrain,"Once again, as has happened in the past, a union is tryingto organize your company." It continues: "In the past, Ihave talked to you about this, and you have told us you to[sic ] do not want a union." Indicating that it was designedto "tell you our side," among other things it again-as inGross' speeches on the occasions of the employees' earlierorganizational activities involving the Steelworkers (March28, supra) as well as the Sheet Metal Workers (May 21,constituted union interferencewith the election sufficientto render anycertificationimproperwithout another election9 Stone,Respondent'sofficemanagerworking directly under PlantManager Gross, was not produced by either sideisAccording to Grahamon cross-examination,"I thought it was funny,you know, being called upto his [Baughman's] house when most of thetime stuff likethatis taken care] of inthe frontoffice during workinghours."11SeeIn,9, supra 398DECISIONSOF NATIONALLABOR RELATIONS BOARDsupra)-pointedly speaks of "layoff," but this time adds theword "shutdown" 12 stating, "Have we ever had ashutdown, or layoff here? The answer isNObut under ourunion contract we have." Also taking exception to theemployees' choice of union, Gross this time advised themthat "this union [i.e., SheetMetalWorkers] does notgenerally represent workers in our industry. About half ofthis industry is non-union and of the other half practicallynone of the workers are represented by the Sheet MetalUnion." 13 Once again, Gross advised the employees to"ask them [i.e., the Union] to guarantee their promises inwriting. That is only fair. They won't because nothing isautomatic if you get a union." 14 Gross wrote thehandwriting on the wall: "Long negotiations can meanstrikes.A six month strike was just recently ended with theparent company. Who can afford to be out of work for 6months?" 15 Again, as in his previous speeches, Grossconcluded with the pointed warning that employees whowould "think about all these things" would "see as youhave before that a union is not what you need."Since Gross' described letter of June 26 to employees is ofa piece with the prepared texts of the speeches which heread to them on March 28 and May 21, described above, onthe occasions of the previous attempts by Respondent'semployees to exercise their statutorily guaranteed right tobargain collectivelywithRespondent, free of such re-straints and fetters, it is as well found that the allegations ofthe complaint, based on the June 26 letter, have likewisebeen established in this respect.dealings or knew of anyone that had dealings with the SheetMetal Workers [Union], and I told him no. And then heasked me if I thought it was strong enough to come in, ornot. I told him that I thought it was real strong, and heasked me, then, if I had attended any of the meetings, and Itold him yes, that I didn't think it was any more than rightfor an employee to know what was going on in the plant."Testifying on this subject, Respondent's General Fore-man Baughman cenceded that he asked Graham at hismachine "If he [Graham] knew anything about the SheetMetal Workers Union or anybody 16 that had been involvedwith them before." On cross-examination, Baughmanamplified this by adding that "I [Baughman] started theconversation. I told him [Graham] that we had talkedabout this one time before, in other words, we had had adiscussion at my house. We were talking about it before.That's where I started the conversation there." AccordingtoBaughman, Graham merely said "he didn't want todiscuss it" or "didn't want to talk about it."After observing Graham's testimonial demeanor closely,Icannot bring myself to believe that he fabricated hisaccount of the July 1 conversation withBaughman,who, asindicated, concededly had some recollective deficiencies ordifficultiesat least in other respects. Graham testifiedforthrightly, directly, and convincingly, and I credit hisversion of the July 1 incident. It is accordingly found thaton July 1 Graham was interrogated by Baughmanconcerning his and other employees' protected concertedactivities.6.July 1It is alleged (Complaint, par. 5H) that on or about July 1Respondent's General Foreman Baughman interrogated anemployee concerning his union sentiments and activitiesand the Union's strength among employees.The employee in question, Respondent's first-shift panelmill operator, Graham, who, it will be recalled, was also theobject of interrogation by Baughman on June 16 when hewas promoted to a better job, testified that on July 1, whileatwork at his machine, Baughman approached him inconnection with some work. As Baughman started to leave,he remarked, "`Oh, yeah, Monte [Graham], I [Baughman]know we talked about this once before, but if you don'tmind I would like to talk to you again about it,' he[Baughman] said.Thiswas about the union, he[Baughman] wanted to know if I [Graham] had any12That threats,hints,or suggestions of plant shutdown constituteunlawful interference,restraint,and coercion of employees under thesecircumstance,see, e.g.,N.L.R.B. v. Gissel Packing Company, 395 U.S. 575,618-20; Textile Workers Union of AmericaY.DarlingtonManufacturing Co.,380 U.S. 268, 274,fn. 20;N.L.R.B. v. Exhange Parts Co.,375 U.S. 405, 409;N.L.R.B.v.VirginiaElectric & Power Co.,314 U.S. 469,477, 478;HollyHill Lumber Company v. NLR.B.,380 F.2d 838, 841 (C.A. 4);The LittleRock Downtowner,Inc.,143 NLRB 887, enfd.as modified,341 F.2d 1020(C.A. 8);N.L.R.B.v.EasternDie Co.,340 F.2d 607, 608 (C.A. 1), cert,denied 381U.S. 951FlorencePrintingCo. v. N.L.R.B.,333 F.2d 289, 290N.L.R.B.v.Tru-LineMetal Products Company,324 F.2d 614, 616 (C.A. 6),cert, denied,377 U.S. 906;United Fireworks Manufactures Co. v. N.LR.B.,525 F.2d 428,430 (C.A. 6).13Respondent's action is reminiscent of the action of the employerdisapprovinglydescribed bythe SupremeCourt inBrooks v. NLR.B.,348U.S. 96,103, as an attemptby the employer"to vindicatethe rights of hisemployees to select their bargaining representative.""The right of7.July 3The complaint (paras.7, 8, 9, and 10)alleges that sinceJuly 3Respondent has refused to bargain collectively withthe ChargingParty (Union),notwithstanding a request bythe latter as the duly authorized collective-bargainingrepresentativeof a majorityof Respondent's employees inan appropriate bargaining unit.Reference to this aspect of the case is made at this pointforchronological reasons only.The matter will beconsidered in detail under 8(a)(5) violations,infra,"III D."8.July 3The complaint (para. 5J), as amplified by a bill ofparticulars, alleges that on or about July 5 Respondentthrough its PlantManager Gross interrogated anotheremployees to be representedby officialsof their own choice doubtless mustoutweigh any principle ofpersona non grata."N.L.R.B.v.SignalManufacturing Co.,351 F.2d 471 (C.A. 1), cert. denied 382 U.S. 985.14That such a written promise could justify setting aside a Unionvictory ina representation election, see fn.8,supraTosuggest toemployees,asRespondent did, that the Union would necessarily haveulteriormotives in failing or refusing to make any such"promise" or to"guarantee"it"in writing"was substantially misleading, since the Unioncould only have done so at the cost of imperilling an election result anditself committing an unfair labor practice.15As ChiefJusticeWarren recently pointed out for the unanimousCourt inN.L.R.B. v. GisselPackingCompany,395 U.S. 575at 619, therecan hardlyhave been basis for such a dire picture,since no bargaining hadstarted,nor even been agreed to by Respondent.16On cross-examination,Baughman varied"anybody"to "anyotherpeople" (emphasis supplied). DIXISTEEL BUILDINGS, INC.employee concerning his and other employees' unionsentiments.The employee in question, Respondent's dayshift plateshearer, Richard Lee Askew, testified that on July 3 PlantManager Gross, while driving Askew to the hospital,"asked me [Askew] what the trouble was in the shop and he[Gross] asked me about the union, what I thought about it.I said I didn't know what all the gripes was about andthat they was talking about a union . . . He asked me whatI thought of it." Askew, at the trial demonstrating markedhostility toGeneral Counsel, professed to be unable toremember anything further concerning this incident "rightnow." However, after being shown a pretrial affidavitwhich he admitted executing on October 2, he professed,with ill-concealed reluctance, to remember some more"after reading the statement," thereupon conceding that onthe occasion in question Gross also asked him "how I[Askew ] thought things would turn out in the union" and"what I thought about the union," to which he replied that"I didn't know how they would turn out" and that "I didn'tknow whether I'd like it or not."Concerning this incident, Plant Manager Gross professedto be unable to "recall" who "initiated" the conversation 17,theonly portion of which he was allegedly able toremember being that he learned from Askew "that theunion was quite active at that time" and "that in his [i.e.,Askew's] opinion the activity was relatively more intensethan it had been in the Steel Workers [i.e., on a previousoccasion, when the Steelworkers Union had unsuccessfullysought to organize the plant]." Gross testified on directexaminationthat he could not "recall" asking Askew whathe thought about the union and denied asking him howthings would turn out in connection with the organizationaldrive or what was the trouble in the shop. On cross-examination, however, Gross characterized this as merely"improbable, in my opinion," adding that "I [Gross ] don'tknow anything for certain"; and he testified that he merelydid not "recall" asking Askew these questions. Concedingthat he did not consider Askew to be a prevaricator withrespect to the matters in question which "I [Gross] don'trecall,"Gross acknowledged that he did not attribute toAskew fabrication on the matters regarding which Askewhad testified but on which Gross' memory was "imperfect."Comparing testimonial demeanor in this aspect, andconsidering Gross' equivocating recollectional process asdemonstrated,aswell asthe admissions wrung fromAskew-a most reluctant witness, visibly hostile to GeneralCounsel and seemingly intent on currying favor with hisemployer at the trial18-1 credit Askew's testimony, as"refreshed" by his pretrial affidavit, that he was indeedinterrogated, as described, by Dixisteel PlantManagerGross, on July 3, concerning his and other employees'protected concerted activities.lrShortly after so testifying on direct examination,in response to aquestionby the Trial Examiner, Gross stated flatly that "I [Gross] did notinitiate a conversation concerning the union with Mr. Askew." Gross thenindicated that he was "able to remember.now" that it was Askew whoinitiated it.However,on cross-examination Gross again testified that hewas unable to recall how this conversation came about or who brought upthe subject of the union.18At the trial, Askew exhibited unconcealed truculence toward counsel3999.July 5The complaint (para. 51) alleges that on July 5Respondent through its General Foreman Baughmaninterrogated still another employee regarding his unionsentiments.The employee in question, Respondent's first-shift spraypainter, Jim Porter, testified that in the shop on July 5General ForemanBaughman"asked me [Porter] what Ithought about a union . . . I told him if it got in, it was allright; if it didn't it was all right."Denying that July 5 was a workday,Baughmannevertheless conceded on directexaminationthat he "couldhave had some discussion with him [Porter], yes," aroundJuly 5 "about the union around the plant." Questioned, alsoon direct examination, whether he asked Porter "what hethought about the union,"Baughman's response was, "Idon't remember."Under these circumstances, since my reaction to Porter'stestimonialdemeanorat least inthis aspect was favorable,and his described testimony for practical purposes standsundenied, crediting Porter I find that on the occasion inquestion, around July 5, he was interrogated by Baughmanconcerning his unionsentiments.10.August 7Respondent is alleged (Complaint, paras. 6A and D) tohave suspended its employee Harry Rouse on August 7because of union or other protected concerted activity.This allegation, which will be considered in detail underRespondent's alleged Section 8(a)(3) violations,infra,"IIIC I," is referred to at this point for chronological reasonsonly.11.August 11 (Monica] re Lear)The complaint alleges (para. 5T) that further interroga-tion by Respondent took place in the Hannibal plant on orabout August 11 by Respondent, in this instance through itsagent and supervisor, Bruce Monical, and involving itsemployee, Charles Harold Lear, concerning his and otheremployees' union activities and sentiments.Inasmuch as Respondent disputes the supervisory andagency status of Monical, who is implicated not merely inthe interrogation of Lear but in various other allegedviolations of the Act, it is necessary preliminarily toconsider his status.a.Status ofBruceMonica!;facts as foundBruceMomcal was day-shift foreman at the DixisteelHannibal, Missouri,plant until October 1, 1968, when hewas appointed to be the Dixisteel western states regionalsales representative.Before entering upon his new responsi-bility,Monical completed an orientation course at theforGeneral Counsel, who attempted with varying success to make Askewhew to the pretrial affidavit which he had furnished to a Board investigatorat a time when there is no indication that Askew had any object to tellother than the truth-as distinguished from the trial,when he testifiedunder the watchful eye of his employer(i e , Gross),toward whom hisshifting testimonial gaze was observed constantly to wander uneasily. SeeInternational Union,UAW vN LR.B (Preston ProductsCorp),392 F 2d801, 807-808 (C.A.D C), cert denied 392 U.S. 906,Gissel, supra,608. 400DECISIONS OF NATIONAL LABOR RELATIONS BOARDDixisteelMain Office or headquarters in Atlanta, Georgia.He then moved to Denver, Colorado, which was to serve ashis base of operations. As western states regional salesrepresentative for Dixisteel products, the western territoryis assigned exclusively to Monical. He is one of only abouta dozen such representatives for the entire United States.Monical's immediate superior is Regional Sales ManagerNeerland who is one of two regional sales managers for theentire country and has 5 regional sales representativesunder him and who reports directly to the Company's mainoffice in Atlanta. As regional sales representative, Monicalhimself hasnobody working directly under him.Since leaving the Hannibal plant in his capacity offoreman in the Fall of 1968, Monical has returned there onanumber of occasions. Various employee witnessestestifying in this proceeding identifiedMonical as theirprevious foreman, who had several times returned to theplant in his new capacity. In August (1969), when Monicalwas at the Hannibal plant for some 10 days in the officialcapacity to be described, Respondent's welder Hooperexhibited the quality of his welding to Monical, because (asHoopertestified)Monical"soldthe[Dixisteelprefabricated] buildings. These things that I [Hooper]welded went into the buildings. I made the door jambs andwindow jambs and frames and stuff like that."From August 4 to 14, Monical was at the Hannibal plantin the official capacity of temporary replacement forDixisteel Regional Sales Manager Neerland who in turnwas filling in at Dixisteel headquarters in Atlanta forDixisteel General Sales Manager Horner who was ill. Whilethere,Monical was established in Neerland's office, whichis located in the Hannibal plant adjoining the office ofHannibal Plant Manager Gross, who has no authoritywhatsoever (according to Gross' own testimony) overNeerland (nor the latter over Gross). Both during directand cross-examination, Hannibal Plant Manager Grossconfirmedthat he and Neerland "operated on approxi-mately the same level in the hierarchy of the company."While at the Hannibal plant in August, according to thetestimony of Hannibal Plant Manager Gross, Monical wasnot under Gross but functioned directly under DixisteelAtlanta headquarters.Gross expressly conceded, alsoduring both direct and cross-examination, that there is "noquestion" that "Mr. Monical is an agent of the Company."It is established through the undisputed testimony ofvarious Hannibal employees that Monical was circulatingaround among them in the shop when he was there in thedescribed capacity in August-at the height of theemployees' union organizationalactivity and shortly beforethe Board-conducted representation election of September9-talking to them individually. (Monical even called atleastoneemployee-Porter- into General ForemanBaughman's office to discuss union organizational matterswith him.) Although Plant Manager Gross denies knowingabout this, his denial is unconvincing in view of the openand unconcealed nature and the quantitative extent ofMonical's activities (to be described) among the employeesduring the August period in question, as well as thelength- 10 days-of that period. Gross himself testified, "I[Gross ] am in the shop at least twice a day and I make it apractice of visiting with various folks as I go through theshop and very often they indicate to me some of the thingsthat are going on; if they don't, the foremen do.. . . They[employees] don't come to me; as I go through the shop anddiscuss business with employees or discuss personal affairswith them, which I do, this subject [of the Union] has comeup.... I go into my plant all thetime. I'm out there a goodbit of the time. I go to work stations where men are workingto see what they are doing and how they are doing it and onvarious occasions lots of things...." Gross conceded oncross-examination thatMonical was in the plant prod-uction area "with my [i.e., Gross'] knowledge" and that atno time did he (Gross) "ever talk with Mr. Monical or warnhim against talking to employees in the production area";further, that he (Gross) "didn'tmind his [i.e., Monical's]using company time for this.... I did not object, maybe Ishould have, but I didn't." To Respondent'scounsel'squestion on direct examination, "Did he [Monical] receiveany direction or instruction from the company insofar asactivities of the union campaign," Gross' response was,"No, sir." (This is consistent with the widespread activitiesofMonical among the plant employees during the criticalAugust preelection periodinquestion.)Under thesecircumstances, it seems most unlikely, and I cannot bringmyself to believe, that Gross was unaware of the nature ofMonical's August activities among the plant employees.Gross concedes that at no time did he "take any steps todisavow anything that Monical might have said to .. .employees" during the period in question in August.19b.Discussion and conclusionsGeneral Counsel has alleged that Monical is both asupervisor and an agent of the Company. In the describedcircumstances,Respondent contends he is neither.Itisunnecessary to establish thatMonical was a"supervisor,"since in the circumstances shown here such afinding is unessential as a basis for holding Respondentaccountable for his actions. Former Foreman Monical wasthe stand-in for Dixisteel Regional Sales Manager Neer-land and was established in Neerland's office adjoining thatof Dixisteel Hannibal Plant Manager Gross. According toGross' own testimony neither Neerland nor Monical wassubordinate to Gross but, on the contrary, operated at thesame managemental hierarchical level as Gross. By reasonof these facts, in a very realsenseMonical-who wasknown to the employees as their previous foreman, whohad evidently advanced to even greener pastures up theladder of success in the Company's organization-stood formanagement and the Company's point of view and positionin the eyes of the rank-and-file employees among whom hefreely circulated in the plant during their and his paidworktime in the critical preelection period. Like Gross (andNeerland),Monical's line of authority stemmed directlyfrom company headquarters in Atlanta. There is littlewarrant for supposing, in the described circumstances, thatMonical'sactivitiesvis-a-vistherank-and-fileemployees-coinciding as they did with the Company's19As has been pointed out (fn.1, supra),the complaint was issued oncharge of September 11, all of which were served on Respondent.October 16,preceded by the original charge of August 8 and the amended DIXISTEEL BUILDINGS, INC.401avowed principles,interests,and objectives in opposition toplantunionizationororganizational activity by theemployees-were those of Monical personally, as distin-guished from those of the employer or whose premises andpaid worktime they were uninterruptedly accomplished.Thus, whether or not Monical was a "supervisor" within themeaning ofthe Act is not controlling; what is controlling isthat, even if he was not a "supervisor," he filled the shoes oftopmanagement and to the rank-and-file employees hestood for the Company, his words to them in a manner ofspeaking coming "straight from the horse'smouth,"thereby making the Company accountable for his wordsand deeds.Shop Rite Foods, Inc.,141NLRB 1013, also involvedstatements to employees by one who, while actually orostensibly not a "supervisor" within the statutory defini-tion,was nevertheless identified with management in theeyes of employees. Holding the Company to be accounta-ble for his actions even if not a "Supervisor," it was therestated at 1021:"Even if [Hogue] was not [a supervisor within themeaning oftheAct], his statement to [employee]Hunnicutt that Respondent's president would close theWarehouse (if it should become unionized) is neverthe-less chargeable to the Respondent. The Respondent hadputHogue in a position to be identified withmanagementin the eyes of the employees and totranslateto them the policies and desires of manage-ment." As a known former Plant Foreman who hadtherafter presumably advanced himself on the ladder ofthe Company's hierarchy, in the eyes of the employeeshere,Monical was presumably "a person who wasacquainted with Respondent's policies and desires withregard to the Union and the effect of unionization onthe [factory]. [Id.]And the plain fact of the matter is that here Respondent didnothing to disabuse the employees of the notions implantedin their minds by Monical, although Respondent couldreadily have done so. By electing not to do so, Respondentsought to capitalize on the supposed benefits to it fromMonical'sactions-whichwere identical to its ownviewpoint and desires and which directly furthered its owninterstsand objectives in the situation-while at the sametime conveniently seeking to insulate itself from thestatutoryprohibitionson such actions. Cf.SoloCupCompany,114 NLRB 121, 123, enfd. 237 F.2d 521, 524(C.A. 8);Time-O-Matic, Inc., v. N.L.R.B.,264 F.2d96,99-:100(C; A. 7) ;McKinnon Services, Inc.,174 NLRB No.169.Moreover, in any case, Monical was here in fact and inlaw Respondent's agent. Indeed, at the trial Hannibal PlantManager Gross several times expressly acknowledgedMonical's status asRespondent's agent. In so doing, Grossneithermisspoke nor was his concession more than thecircumstances require. Our point of departure in this regardis the admonition written into the Act as Section 2(13):In determining whether any person is acting as an`agent' of another person so as to make such otherperson responsible for his acts, the question of whetherthe specific acts performed were actually authorized orsubsequently ratified shall not be controlling.It has been emphasizedin the clearestof terms that narrowcommon law concepts ofrespondeat superiordo not governsituationswithwhich proceedings such as this areconcerned. "It is true of a union as of an employer that itmay be responsible for acts which it has not expresslyauthorized or which might not be attributable to it on strictapplication of the rules ofrespondeat superior.InternationalAssociation of Machinists v. Labor Board311 U.S. 72, 80;Heinz Co. v. Labor Board,311U.S. 514."Milk WagonDriversUnion v. Meadowmoor Dairies, Inc.,312 U.S. 287,295. It is further to be observed, however, that agencythrough releasing an actor into operationon a set stage, soto speak, or through ratification, knowledgeable acceptanceor retention of the fruits of the disputedagent's actions, orthrough failure to disavow, are firmly recognized evenunder technical common law concepts of agency. See:Restatement (Second) Agency, ch. 4;Henry I. Siegel Co.,Inc.v.N. L. R B.,417 F.2d 1206 (C.A. 6);AmalgamatedClothingWorkers of America, AFL-CIO v. N.LRB.,371F.2d 740, 744 (C.A.D.C.);Intertype Company v. N.LR.B.,371 F.2d 787, 788 (C.A. 4);Colson Corporation v. N.LRB.,347 F.2d 128, 137 (C.A. 8), cert. denied 382 U.S. 904. Asstated by the Supreme Court inInternationalAssociation ofMachinists, etc. v. N.L.R.B.,cited in Respondent's brief, 311U.S. 72, 80:We are dealing here not with private rightsnorwith technical concepts pertinent to an employer's legalresponsibility to third persons for acts of his servants,but with a clear legislative policy to free the collectivebargaining process from all taint of an employer'scompulsion, domination, or influence. The existence ofthat interferencemust be determined by carefulscrutiny of all the factors, often subtle, which restrainthe employees' choice and for which the employer mayfairly be said to be responsible.Respondent's argument that Monical's activities werewithout the knowledge or acquiescence of Gross is wide ofthemark in several respects. To begin with,for reasonsalready explicated, this has not been satisfactorily estab-lished to have been the fact, and the evidence to my mindindicates the contrary, as I have found.It ishardly likelythatMonical's open and unconcealedcirculation amongemployees in the plant over a 10-day period wasunobserved by Gross and his immediate subordinatesupervisoryassistants.Moreover, Gross' own testimonyshows that Monical operatedat the samelevel of theCompany's managerial hierarchy as Grosshimself (i.e.,directly responsible to the Company's Atlanta headquar-ters); thus, in any event Gross had no authority to proscribesuch activities on the part of Monical. Indeed, Grossconcedes he did not do so; and the record rather clearlyshows thatMonical's activitieswere of a piece andcharacterwith those of Gross himself. NosuperiorofMonical was produced to testify to any facts indicative oflack of authority on the part of Monical (any more than onthe part of Gross) to do and say what he undisputedly didand said.Much is sought by Respondent to be made of the factthatMonical may have indicatedto some ofthe employeesthat he had not been told to talk to them, or that he wasdoing this on his own, or even that he had been told not to 402DECISIONSOF NATIONALLABOR RELATIONS BOARDtalk to employees about the Union. Particularly in thecircumstancesdescribed, I am unimpressed by thisargument. To begin with, just who, if anybody, told this toMonical, or, indeed, if it had any element of truth about itat all, has not been established, since Respondent electednot to have Monical testify. The action of an employer'semissary or agent in prefacing unlawful interrogation,interference, and coercion with the statement that he is notsupposed to be engaging in it hardly avoids for him or hisprincipal its consequences. Such attempted provisos aresuggestive of a clever ploy to reap the benefits, whileseeking immunity from the dangers, of actions which theactor himself recognizes to be improper. If permitted, anemployer could thereby hide behind the skirts of his agentwho on behalf of the employer engages in interference,restraint, and coercion of employees in promotion of theemployer's openly avowed objective of preventing employ-ees from exercising their statutory rights to bargaincollectively. Cf.Nopco Chemical Company,138 NLRB 1275,1280, and cases there cited. For these reasons, Monical'sdescribed "confessions," in certain instances, during thecourse of unlawful actions toward employees, were hardlymore than self-serving disavowals. In short, the essentialcharacter of an act is not changed, nor its consequencesavoided,by the actor's ° mere advance disclaimer-particularly when it takesnontestimonialform-if in factthe act is unlawful.Itisalso suggested by Respondent that Monical'sactivities are being overemphasized, since his actions wereintended as friendly gestures toward old acquaintances.While the existence, to say nothing of the quality, of such"friendship"maybequestioned 20,itisnotlikely-"friendship" or no-that such pronouncementsstraight from one close to the seat of authority, on the gravehazards to continuance of existing employment opportuni-ties and benefits, would be taken with other than the utmostseriousness by employees dependent for their livelihood ontheir jobs. Cf.N.L.R.B. v. Marval Poultry Company, Inc.,292 F.2d 454 (C.A.4);Caster Mold & Machine Company,Inc.,145NLRB 1614, 1621. The warning was long agosounded that "executives who threaten in jest run the riskthat those subject to their power might take them in earnestand conclude the remarks to be coercive."A.P. Green FireBrick Company v. N.L.R.B.,326 F.2d 910, 914 (C.A. 8). Seealso,KingwoodMining Company,166NLRB 957, 958."Even though such statements may be expressive ofopinion only, if their reasonable tendency is coercive ineffect, they are violative of Section 8(a)(1)."N.L.R.B. v.Kingsford,313 F.2d 826, 832 (C.A. 6), and cases cited. Seealso,N.L.R.B. v. Gissel,395 U.S. 575, 616-20;MetropolitanLife Insurance Company,166NLRB 553;LittleRockHardboard Company,140 NLRB 264, 266-67. "Employeesare not likely to miss the inference that the source ofbenefits now conferred is also the source from which futurebenefitsmust flow and which may dry up if, it is notobliged." (Harlan, J. inN.L.R.B. v. Exchange Parts Co.,375U.S. 405, 409.) If Monical was not serious about what hewas telling the employees, or if he intended his remarks tobe taken lightly, he could have said so, or, better still,refrained from them altogether under the circumstances. IrejectRespondent's contention that it may not be heldaccountable for Monical's actions because they were casualepisodes engendered and executed in a spirit of beneficentfriendship.As already indicated, I am not unaware that Monical wasnot produced to testify, although he was presumablyreadily available to Respondent for that purpose. Consider-ing that it was totally unexplained21, this failure seemssomehwat suspicious or suggestive that Respondent did notwish to expose him to examination under oath as to some orall of the many material facts on which his testimony couldhave been assistive.In view of all of the circumstances and considerationsshown, it is found and concluded that at the times herematerial, in relation to the actions to be described, eventhough Monical was not a "supervisor" (as defined by theAct) over the Dixisteel Hannibal production and mainte-nance employees here involved, he was with relationthereto an agent (as defined by the Act) of Respondent andthatRespondent is here properly answerable for thoseactions.We return to consideration of the earliest of the actionsascribed to Monical; namely, interrogation of employees atthe plant on August 11.22 This episode-one of severalsuch-is said to have involved Respondent's loader CharlesHarold Lear, who testified that on August 11, while at workon the plant loading dock, Monical, whom Lear knew asthe former day-shift plant foreman:asked me [Lear] did I think the union would get in, andI told him that I didn't know, but that I hoped so, andthat I had a problem because I was tired of peopletelling me to shut up and I don't want to hear any moreof your [i.e., Lear's? ] lip. At that time he [Monical ] got aphone call and the 3:30 buzzer rang and I went home.This episode was succeeded, according to Lear, by anotherunion-slanted incident the next day, this time involving twoother employees as well as Lear, described below; duringthis incident,Monical asked Lear if he thought he "wasbeing treated fair" on the job. When Lear replied in thenegative, "he [Monical ] asked me [Lear ] why didn't I quit."Lear replied that he did not want to start all over againsomeplace else.As already indicated, Monical did not testify; nor wasany explanation offered for Respondent's failure to callhim. Although Lear conceded on cross-examination thatMonical told him on August 11 that "the company had toldhim [Monica!] not to say anything about the union to us[employees],"as shown above this neitherlegalizesMonical's actions nor, even if true (Monical did not testify),does it insulate Respondent for responsibility therefor.Indeed, statements of this nature sometimes may be bait toinduce employees to talk freely when otherwise they mightnot, and they may carry more potentiality for the mischiefwhich the Act is designed to avoid, because of theirseemingly disinterested concern for the employee's welfare.It cannot be said that when a high-level agent acting in the20 "Thyfriendship oft has made my heart to ache;Do be myresponsible for Monical's actions.enemy-for friendship's sake." (Blake,To Hagley)22Complaint,para. 5T.21Other, of course, than Respondent's contention that it is simply not DIXISTEEL BUILDINGS, INC.employer's interest interrogates employees (or commitsother acts comprising unfair labor practices) the employerisautomatically absolved of liability therefor simplybecause the agent intones the phrase that he was told not todo what he is in fact doing. For one thing, the interrogatedemployees have no way of knowing whether this is thetruth; for another, they have no way of knowing what willbe reported by the agent to the employer. Even if it beassumed that the agent "exceeds" his authority-anassumption which may be unwarranted-in his principal'sinterest,on straightagencylinestheprincipalmaynevertheless be held.N.LR.B. v. Solo Cup Company, 237F.2d 521, 524 (C.A.8);N.L.R.B. v. Acme Mattress Co.,192F.2d 524, 527 (C.A. 7); Restatement (Second) Agency secs.228-230,233-235.Crediting the testimony of Lear, who impressed me as atruthful witness, and in the absence of any countertestimo-ny by Monical, I find that at Respondent's plant on orabout August 11, 1969, Respondent's employee Lear wasinterrogated by its agent Momcal concerning employees'protected concerted activities.12.August 11 (Monical, re Brown)The complaint (para. 5K), as amplified by a bill ofparticulars, also alleges that on the same date (August 11)Respondent through Monical implied to an employee thatitwould be futile for Respondent's employees to berepresentedby the Union.This particular employee,Respondent's second-shiftwelderDelford Eugene Brown, testified that on theoccasion in question Monical, whom he knew as the formerforeman, "in the front [of the plant] next to the offices .. .brought up the subject of the union, and he [Monical ] saidhe didn't think it would be a good idea for the union to bevoted in right now, because it would do more harm than itwould good."Most of the rest of the conversationapparently concerned hunting, so far as Brown professed tobe able to recall.Although Brown's testimony stands uncontroverted,sinceMonical did not testify, nevertheless I believe thestray remark attributed by him to Monical to be sufficientlyvague and insubstantial as to partake of the character of amere expression of opinion, privileged under Section 8(c) ofthe Act, so as not to constitute interference, restraint, orcoercion, and I therefore find that proof of the allegation ofthe complaint under immediate consideration has not beensustained.13.August 11 (Monical, re Hastings)The complaint (paras. 5L, M, and N), as amplified by thebill of particulars, further alleges that, also on August 11 intheplant,Respondent throughMonical interrogatedanother employee concerning the Union, threatened theemployee with loss of seniority and work opportunities inthe event of unionization, implied that employee HarryRouse (discussed under "8(a)(3) Violations,"infra,"III CI "),had been disciplined by Respondent because of hisunion activities, and threatened retaliation against otheremployees if they chose to be represented by the Union.Uncontradicted and uncross-examined testimony of the403employee in question, Respondent's first-shift layoutoperator Glenn W. Hastings, Jr., an impressively crediblewitness, established that on August 11, in Hastings' workarea in the plant, Monical, whom he recognized and knewas the former plant foreman and whom he observed to becirculating around in the plant production area talking toother employees as well:asked me how I was doing, I told him I was fine. Thenhe asked me if I thought the union would get in, I toldhim I didn't know. Then he asked me how long I hadbeen here. I told him a little over two years. And he toldme if the union would get in that I would lose all myseniority and that I would have to start from scratch.Then he said, `The Atlanta plant has a union, and it's nogood, because in the wintertime it's slow, the work isslow, and up here it's not a union and they always foundsomething for you to do up here, but if they did gounion up here that the plant would have to cut down onthe hours.' He also said he'd hate to see the union get inbecause he would see a lot of his friends hurt. . . . Hesaid if a union would get in that overtime would be cutdown and a lot of men would be laid off.As already indicated, Hastings' testimony was in no wayeither controverted or impeached, since Monical was notcalled and Hastings was not cross-examined, and I was wellimpressed by his testimonial demeanor. Crediting histestimony, I accordingly find that the complaint allegationsin this aspect, except for the particular allegation (part ofpara. 5N) pertaining to Rouse, have been established andthatRespondent through its agent Bruce Monical in itsplant on August 11 coercively interrogated and threateneditsemployeeHastings in respect to rights secured toemployees by the Act.14.August 12The complaint (paras. 5V, W, X, and Y) additionally setsforth that on August 12 in the plant Respondent throughMonical quizzed an employee as to what he thought hestood to gain through union representation; implied thatunion representation would be futile with the Company;gaveassurancesof betterments in working conditions in theevent the employees withdrew their support of the Union;and threatened loss of employment opportunities (overtimework) and worsened working conditions if the employeespersisted in their attempted organizational efforts.Credited testimony of the employee in question, Respon-dent's loader Charles Harold Lear (who had already beenthe subject of unlawful interrogation at Monical's hands onthepreviousday,August 11 and whose favorabletestimonial impression onme has been mentioned),establishedwithout contradiction that on the date inquestion, in a small building near the factory loading dock,Monical entered into a discussion with three employees,including Lear. As described by Lear:We got on the subject of the union somehow and BruceMonical said that he didn't see why we wanted a union.He said that the union that was in the plant down south,after it got in, it sold them out down the river. He saidafter it got in that theyassessedall the workers downthere $30 for union expenses and said that our uniondues would be $24 a month. He also talked about if the DECISIONS OF NATIONAL LABOR RELATIONS BOARDunion wanted more money, all they had to do was go tothe office and tell the main office that they needed moremoney and they would raise our union dues.Then we got on the subject of my going to sleep in thebathroom, which I went to sleep in the bathroom andsomeonetold on me and the foreman, Baughman, wroteitup in my file. Mr. Monical told me that if the unionhad been in then they would have fired me, and he saidif the union gets in things are going to be stricter thanhell....we got on the subject of I hadn't been workingthere too long and Carl Mayors [a fellow employee] andIhad a disagreement about something and we washaving an argument. I was sort of mad, and he was too,and foremanBaughmanasked what it was about. Istarted to say something and he told me to shut up. Hesaid something else and then I started to say somethingand he told me that he didn't want to hear no more ofmy lip. Mr. Monical said these are the types of things hewanted to know, because he could help us more withthis than a union can. He said, "Ralph [Gross, theHannibal plant manager] wants to help you guys, buthe can't help you as long as this mess with these [union]guys are going on."...Mr. Monical said that if the union got in therewouldn't be no more overtime, and he knew that therewasn't going to be no more money.... [And also,] we was talking about job security andMr. Monical asked me, did I think I was being treatedfair. I said no, and then he asked me why didn't I quit. Itold him that I didn't want to quit because I had beenthere for quite a while and I didn't want to gosomeplace else and have to start all over with security.It seems reasonably clear that the August 12 discussionbetweenMonical and the three employees involvedquestioning by and disclosure to Monical concerning workproblems in the frame of reference of Monical's andtherefore Respondent's "help[ing] us more with this than aunion can. . . `but [not] as long as this mess with these[union] guys are going on.' " This was rapidly followed byMonical's remarks "that if the union got in there wouldn'tbe no more overtime, and he [Monica]] knew that therewasn'tgoing to be no more money ... and . . . [if I didn't]think I was being treated fair ... why didn't I [Lear] quit."It seems apparent that on the described occasion Monicalwas not merely painting a black picture of futility andeconomic detriment to the employees if they persisted inattempting to deal collectively with the Company, but wasalso engaged in trying to elicit information from theseemployees, in the guise of a "discussion" concerning theirwork problems and union organizational desires, aspira-tions,and activities.22As such, the incident seemsnecessarily to have involved interrogation quite as much as22On cross-examination,Learacknowledged the possibility that he"might have...brought the union up. I was telling him [Monica) I why Iwanted the union."Even assuring this were true, the circumstance that anemployer interrogates and otherwise coerces an employee during such a"discussion" does not legalizeit.Cf.RadiatorSpecialtyCompany v.N.LR.B.,336 F.2d 495,497-98 (C.A. 4);Viking ofMinneapolis,171NLRBNo.7;JoslynStainless Steels,167NLRB 353, 356;HeickMoving &Storage,Inc., 150 NLRB 1124, 1130.23Although on cross-examination an admission appeared to be elicitedeconomic threats coupled with allures, directly concernedwith the employees' pending attempts to solve their workproblems and better their working conditions throughprotected concerted activities.Crediting Lear, who, as I have already stated, impressedme as a truthful witness,and considering Monical's failureto testify, I find that on April 12 at Respondent's Hannibalpremises Respondent,through Bruce Monical, engaged inthe described actions, substantially as set forth in thecomplaint.15.August 14It is further alleged in the complaint (paras. 5Z, AA, BB,CC, and DD) that on or about August 14 in the HannibalplantMonica] interrogated another employee on thesubjectofhisunion affairs, indicated the futility ofunionization at this plant, promised future benefits andimprovements if the employees forsook the Union, andthreatened loss of work opportunities and of jobs in theevent employees exercised collective-bargaining rightsthrough the Union.The employee here involved, Respondent's first-shiftrough spray painter James A. (Jim) Porter, testified that onthe occasion in question Monica], whom he knew as hisformer plant foreman, called him into the plant office and:asked me [Porter] how I was doing and I told him[Monical ] all right. He said something about Mr. Gross[plantmanager] told him something about havingtrouble with the union and he said he was sorry to hearthat.He asked me what I thought about theunion. Itold him the same thing I told John [Baughman,generalforeman ], if it got in it was all right; if it didn't, it was allright.Upon refreshment of his recollection from a pretrialaffidavit,Porter added that Monica] also "asked me[Porter] if I had attended any of the union meetings. I toldhim one ..." Cross-examination elicited that Monical alsoasked Porter, " `Jim, what good do you think you'll get outof a union?' " Monical proceeded to wam Porter that " 'Ifthe union got in, you would have to pay union dues aboutsix dollars a week,' and he [Monical] said, 'if they neededmore money for anything you would have to pay more.' I[Porter] told him ya, and he said that they had a strikedown in Tallapoosa, Georgia [in another Dixisteel plant,which is unionized ].... He said they had a strike downthere and they wanted more money, and they negotiated.He said pretty soon, after awhile, they came back to thesame thing that they was after in the first place. He saidsomething about they went on strike in Winsanta [aHannibal tool plant].... They went on strike there andthey moved it out.... The owner moved it down south [iswhat Monical said]. . . . [23 ] BruceMonica] told me thatMr. Gross [Hannibal plant manager ] had said something tofrom Porter that he didnot receive the "impression" that the Company"was going to move out of Hannibal," considering the immediatelypreceding portion of the cross-examination which quoted such a statementfrom Porter's pretrial statement in referencetoGrossand not Monical, andthe general level of the witness' mentations as compared with those of alertcross-examining counsel, itmaywell be that Porter was confused. In anyevent,however, itis settled that the test of the coercive nature ofwords oractsdoes not dependon the subjective reaction of the person at whomdirected.Wausau Steel Corporation v. N.LR.B.,377 F.2d 369, 372 (C.A. 7); DIXISTEEL BUILDINGS, INC.him about they was trying to get a union in, and he said thatitkind of hurt his feelings, you know, to think that weneeded a union.... he said something about if the uniondid get in that a whole lot of-let me get this straight- hesaid if the union did get in a whole lot of old-timerswouldn't be there. . . . He said something about HarryRouse24 being the ringleader, getting paid by the union, bythe guys who were trying to get the union in.... He saidsomethingabout buying us beer. He said that he could dothe same thing." After additional resort to his pretrialstatement,Porter swore that Monical also "told me that wewere getting all this insurance free, that we was getting thesame benefits as Tallopoosa was. He [Monical] also askedme, he also said that we was getting the same benefits asTallopoosa was and that if the union got in, I think I said it,but I will say it again, if the union got in a lot of them thatwas there would be gone." Cross-examination elicited thefollowing from Porter (after consulting his pretrial state-ment): "He [Monical] said, `Jim [Porter], what good do youthink you'll get out of a union?' I told him that I was aftermore money. He said, `You get the same benefits that theyget down in Tallopoosa, but you are getting it free.' He said,`You don't have to pay any union dues or pay for any ofyour insurance.' He said, `You are getting the same benefitsthat they are getting down there.' "During the course of the foregoing, General ForemanBaughmanentered the office but, observing that Monicalwas talking to Porter, "went back out."Although Porter required extensive recollectual refresh-ment via his pretrial affidavit to the Board, nevertheless,considering his observed cerebrational level and theabsence of any contervailing testimony by Monical, onbalance I am satisfied that Porter was testifying truthfully,and, therefore, I credit his testimony, I find that Monicaldid indeed on August 14 engage in the interrogation andother improper actions described, substantially as set forthin the complaint.16.August 15 (Monical)Also with regard to Monical, it is alleged (Complaint,paras. 50, P, Q, R, and S) that on or about August 15 heinterr ogated still another employee concerning his andother employees' desires to be represented by the Union;gave assurances of work betterments if the employeeswithdrew their union support; and threatened that otheremployees, as in the case of Harry Rouse,25 would be laidoff or discharged for union activities or in the event ofunionization and that they would lose existing employeebenefits if they chose to act collectively through the Union.The employee here involved was Respondent's formerfirst-shiftwelder Edger Hooper, an impressive witness,whose uncontradicted testimony establishes that duringwork in the plant on that date Monical, whom herecognized as his former supervisor and foreman and toEastern Die Company,142 NLRB 601, 602 fn 2, enfd., 340 F 2d 607 (C A1),certdenied 381 U.S 951;Zimnox Coal Company,140 NLRB 1229,1234, enfd as modified 336 F 2d 516 (C A. 6),N L R B v Electric SteamRadiatorCorporation,321 F 2d 733, 736 (C A6),Local 901, Teamsters vCompton,291 F 2d 793, 797 (C A1),NLRB v Ford,170 F 2d 735, 738(C.A. 6) It is most unlikely that in speaking of plant closure and removal405whom he showed "how good a weld it was" that he wasproducing:said he [Monica!] was just passing through and washearing rumors of the union. He asked me [Hooper]what I thought about it.BeforeI got a chanceto answerhim he said Harry Rouse was so mixed up with theunion that he was alreadygone.He said if the unionwould get in there would be a bunch of people thatwould be laid off, Harry Rouse for sure. He went on, hesaid instead of sweeping floors during slack periods oftime,why, we would all be laid off. He said when thepeople down in Georgia got their union they had to paya lot of extra money theunion nevertold them aboutwhenever they got in. He said we'll all be laid offwhenever the union got in. He said we'd lose everythingthat we had built up if the union got in. He said I didn'twant to lose everything that I built up in the three yearsthat I was there.Hooper added that Momcal also:told me to tell him if they had any changes that could bemade in the building to make the working conditionsbetter, and he says, "Tell me about it and we will makethe changes for that." [Emphasis supplied.]Hooper denied that Monical told him anything to theeffect that the Company had not instructed or asked him totalk to employees or that he was doing this "on his own."As in the case of the otherwitnesseswho testifiedconcerning Monical, Respondent did not produce Monicalto dispute this or otherwise to testify.Crediting the uncontradicted testimony of Hooper, I findthat on the described occasion on August 15 in Respon-dent'sHannibal plant he was coercively interrogated andthreatened by Respondent's agentMonical, substantially asalleged in the indicated portions of the complaint.17.August 15 (Cunningham)The complaint (paras. 5EE and FF) alleges that at theHannibal plant on or about August 15 Respondent'sForeman Ed Cunningham interrogated an employee abouthow he intended to vote in the upcoming representationelection to be conducted by the Board and implied to theemployee that union representation would be futile andincur employer retaliation.The employee in question, Respondent's day-shiftmachine operator Robert L. Wade, testified that on theoccasion in question he was working overtime on thesecond shift when Cunningham "just asked me [Wade] howI felt about the union and how I was going to vote, and atthe time I told him [Cunningham ] that I was against it. Hewent on and mentioned something about if a place in St.Louis would go on strike that we would have to go on striketoo, something to that effect."Wade later added thatCunningham also said "something about he [Cunningham]couldn't see where a union would do these guys any good.in the describedcontextMonical was endeavoringto do other than byciting the example he gave,to suggest that this would or could happenlikewise atthe Company's plant if it became unionized.24 See "Violations of Section8(a)(3),"infra,"III C I "25 See "Violationsof Section8(a)(3),"infra,"III C 1 " 406DECISIONSOF NATIONALLABOR RELATIONS BOARDHe said some of them have it made now and don't realizeit!"Respondent's Foreman Ed (Samuel) Cunningham cate-gorically denied that he had ever discussed the Union atany time with Wade or that he had ever had anyconversation of the nature described by Wade in whole orin part.Even allowing for Wade's purportedly flagging recollec-tive powers requiring assistance from an earlier pretrialaffidavit or statement which he had furnished to a Boardinvestigator on October 2, I have difficulty in bringingmyself to believe that Wade simply manufactured thedescribed incident out of the whole cloth, as Respondent'switnesswould have it. Upon careful evaluation oftestimonial demeanor as observed, I find that GeneralCounsel has sustained his burden of establishing the matterin question, substantially as alleged in the complaint, inrespect, however, only to interrogation and the futility ofUnion representation, but not as to any threat of retaliationin the event of unionization.18.August 26Respondent is alleged(Complaint.pars. 6B, C, and D) tohave discharged Terry Coons on August 26 in violation ofthe Act. This matter, mentioned here only for chronologicalpurposes, is considered in detail under Respondent'salleged violations of Section 8(a)(3),infra,"III C2."19.August 28 (Gross, re Askew et al.)The complaint (par 5GG)allegesthat again on or aboutAugust 28, at the Hannibal plant, Respondent engaged ininterrogation of employees concerning their union senti-ments,this time of 5 employees through Plant ManagerRalph Gross.Concerning this, General Counsel's witness Askew-ashas been remarked in another connection, a visiblyreluctant and hostile witness to General Counsel-testifiedthat on the afternoon of the date in question he togetherwith 4 fellow-employees (Roger Luken, Carl Brown, JimRoland, and Wilbert Dusenberry) were summoned orinvited to Plant Manager Gross' office, where "we wasasked [by Gross ] what we knew about the union and whatwe thought of it." After his recollection was purportedlyrefreshed by a pretrial affidavit which he had furnished to aBoard agent and which Askew admitted he read in itsentirety before he signed it under oath, Askew added thatduring the meeting in question in his office Gross also"asked us about the good points and the bad points of theunion, what we thought, and he also said that if we had anyideas to let him know. . . . and that he hoped things would25On cross-examination, Askew added that Gross had stated on thisoccasion that it was "not on account of the union that things are slow."Gross, however, denied or at least claimed he could not recall anything likethis.26On the cross-examination of Askew, counsel for Respondentelicited from Askew a denial that Gross had told those present at theforegoing conference in Gross' office that Gross was there to answer theirquestions and to provide them with information that might be helpful tothem.27 It is also noted that,for example,union activists or adherents Rouse,Graham, Hastings, and Hooper were concededly not invited to attend anybe different . . . that he hoped that things would pickup." 25Testifying on the same subject, Respondent's witnessRalph Gross, the Hannibal plant manager, stated that thedescribed meeting in his office on August 28 was one of 7such meetings which he conducted between August 28 andSeptember 5 (i.e., the Friday before the Board election ofSeptember 9) with groups of employees in his office, by hisinvitation, for the first time in the Company's history. Theduration of each meeting, on Company paid worktime, was30 to 75 minutes. According to Gross, he told theemployees that their attendance was voluntary and that hispurpose was "simply to provide [you] with information oranswer any questions [you ] might have regarding the affairsof the union which I might be able to give to [you]."26Gross then (according to his testimony) called on eachemployee in turn, the first (i.e., at the described August 28meeting) being Roland, who indicated it "was not to his[i.e.,Roland's] liking" that the union representative hadstated that the employees would not have their own local.Further, according to Gross, Roland "talkedat length onmany subjects," including "the matter of union dues" and"relative to the International Shoe Company, which at onetime was located in Hannibal"; also that "the unions hadgivenHannibal a hard time, or words to that effect."Although, according to Gross, the purpose of thesemeetings with groups of his employees in his office was forthe employees to ask Gross questions if they wished to,nevertheless none of the foregoing was a question-"Mr.Roland didn't ask me a question, he apparently, well, hebegan to talk and made statements, not questions"; Rolandsimply "began talking" and "the other employees werelistening." It is noted that Roland was not among the unioncard signers 27; according to Gross' testimony, in making upthe various groups for these groupsessionsin his office, heattempted to compose "a representative group, in my mind,of the people that we had at the plant," Gross insisting that"the mix . . . was chosen with no specific thought given toit," although at that time he had a "pretty good idea" as towho were "the real union activists." At these meetings in hisoffice, as explained by Gross, he called upon and gave thefloor to each employee to speak individually in turn. Grossconceded that he made no statement at these meetings"that there would be no reprisals on [the Company's] partfor anything they might say,"since "Iassumed they knewit."Asked what he told the employeesat these meetings,Gross' reply was, "I did very little talking." 28 Questioned asto whether he asked the employees anything, Gross' replywas that other than asking for questions in general he wasunable to "recall any specific question that I ever askedanybody.... I don't believe I did, I was trying to be verycautious."However,Gross subsequently testified thatof these conferences.According to Gross, he omitted, to invite thembecause he felt that"these gentlemen pretty well had their minds made up.Ididn't feel anything I would say would persuade them. ..."Alsoaccording to his testimony,Gross did not invite any other employee "who Ifeltwhose mind was fairly well made up."Gross nevertheless rejected thenotion that"the purpose of the meeting[s] wasto tryto swing theseemployees to vote for the company"at the impending Board election.28Gross later denied that he"volunteer[ed ] any information at all, ofany kind, on [my ] own." DIXISTEEL BUILDINGS, INC."They [i.e., the employees] asked questions, I answeredthem." 29 Disputing Askew's testimony, Gross denied thathe asked the employees what they knew or thought aboutthe union or their views concerning the good and the badpoints regarding the Union. On cross-examination, Grossconceded that he "told [these ] employees that [I ] expect[ed ]things to get better at Dixisteel"; questioned as to whetherhe "asked employees let you [i.e., Gross] know what thecompany could do to improve things," Gross replied that,although he was unable to "recall," "It is conceivable that Icould have."My assessment of the comparative testimonial demean-ors of Askew vis-a-vis Gross, here germane to the extent ofresolving such credibilityissuesas remain when theirtestimony is viewed side by side, to a degree reflects myobservations of Askew's hostility to General Counsel, whoseemingly kept him on course only through use of the tightbridle of his pretrial affidavit, and the ostensibly blurredand vacillating recollections of Gross. Under the circum-stances,after close observation and careful weighing, in myjudgment the scales definitely preponderate in favor ofaccepting the testimony of Askew. Indeed, the testimony ofa witnesswho, like Askew, is visibly hostile to the partycalling him (here, General Counsel) and who leans stronglyin favor of the opposite side (here, Respondent), butnevertheless reluctantly testifies in favor of the partytoward whom he exhibits hostility, may be entitled togreater weight than otherwise. Crediting Askew, therefore, Iaccept his version of what he ascribes to Gross at theAugust 28 meeting called by Gross in his office. Thatmeeting(the first of 7 of the same nature shortly before theBoard election), unique in the history of the Company, heldin the boss' front office, in what is sometimes regarded asthat awesome "locus of final authority in the plant"(General Shoe Corporation,97 NLRB 499, 502), under thecircumstances shown was plainly an informationgathenngdevice or form of interrogation, if not an invitation to directdealing instead of collective bargaining.30 While testifyingthat "I [Gross] didn't recall any employee stating to mehow he was going to vote," Gross conceded that at thesemeetings,nevertheless, "I do recall employees stating theirposition on the matter at hand at that time." Nonetheless,the precautions spelled out by the Board inStruksnesConstruction Co., Inc.,165 NLRB 1062, 1063, and approvedby the Supreme Court inN. L. R. B. v. Gissel Packing Co.,395 U.S. 575, 609 (see also,N.L.R.B. v. Historic SmithvilleInn,414 F.2d 1358, 1362 fn. 10 (C.A. 3), cert. denied 397U.S. 908,) were not observed by Respondent.It is accordingly found that, as alleged in the complaint,on August 28 at its Hannibal plant Respondent through itsPlantManager Ralph Gross interrogated 5 employeesconcerning their union sentiments.20.August 28 or 29 (Gross, re Sellers et al.)Another of the 7 meetingsheld byPlant Manager Gross29Gross cited as examples questions concerning the employees'obligation to join the Union in the event of plant unionization, dues andassessments,and whether employees had to vote at the Board electionGross conceded that "I am sure there was [additional questioning by theemployees] .Ijust don't remember" On cross-examination, Grossagreed that he indicated to the employees, when some "personal problems407with small groups of selected employees in his officebetween August 28 and September 5, is referred to in thecomplaint (pars. 5HH andII), in this instance allegingeconomic threat tied to unionization and economicallurement coupled with withdrawal from the Union.General Counsel'switnessin this regard was Respon-dent's first-shiftmachine operator Alfred P. Sellars, whotestified that, by personal invitation of PlantManagerGross, on the morning of August 28 he attendeda meetinginGross' office with 5 other employees (EugeneKinder,Danny Woodson,Russell Smith,Donald Amburn, andGeorge Davis). Gross had told Sellars prior to themeetingthat he (Gross) would "try to answer any questions that[you] had concerning about the union" so as to "help [you]make up [your] mind." At the meeting, questions wereraised on various subjects, suchas union assessments, towhich Gross replied that "to his knowledge they could, thatinTallapoosa that the union tacked on a 27 dollarassessmenton each employee."Sellars' testimony furtherindicates that Gross informed this group of employees that"probably if a union come in and if work got slack and youhad no work, that you would not be sweeping the floors [asyou are now, when work is slack] and that, because hedidn't think the union would allow it, that you'd probablybe sent home." Gross volunteered "that he couldn't saywhat, but he said just be patient and things would lookbetter in the future . . . before long."According to Plant Manager Gross, the foregoing groupmeeting took place in his office on August 29. He deniedthat he or anybody else made any statement about unionassessments.Questioned by Respondent's counsel as towhether "anything [was] said in that meeting about slackwork," Gross' reply was merely, "I don't recall" in responseto a leading question, however, he added that at "one of the[7]meetings" the subject of "employees not getting tosweep floors when there was slack work" was raised; andthat "I [Gross] answered it this way, that if we did not movemen from one job, or from one machine, or from oneoccupation to another that our only choice would be that ifthere was no work at that station or that operation, or thatmachine, to lay them off, that we did not practice that andhopefully would never practice that." According to histestimony,however,Gross apparently added that theCompany might have to do this "in accordance with theterms of any agreement that was negotiated [by the Union ]with the company," while conceding at the trial that he hadno reason "whatsoever" to "believe that the agreementmight so provide." At another point, on cross-examination,Gross conceded that in a pretrial affidavit or statement hehad declared that when an employee asked the Company'sposition he (Gross) had said, "What is the alternative, whena man's job runs off, what does he do? A man's job runsout, he goes home, that's all." Gross conceded that "at thattime it was not normal practice for men to be sent homewhen the job on which they were assigned ran out." Hefurther conceded telling one or more of these employeecame up,"thathe "didn'twant to discuss" them.30Cf.Tom Wood Pontiac, Inc,179 NLRB No. 98 In the aspect ofGross' callingon eachemployee totalk in turn,there also comes to mindthe scenedepicted inThe Coachman's Inn,147 NLRB 278, 285-86, enfd357 F 2d 134, 136 (C A. 8) 408DECISIONSOF NATIONALLABOR RELATIONS BOARDgroups inhis office that he "expected things to get better atDixisteel," but that "[my] hands [are] tied as long as theunion matter[is ] going on."Sellars impressedme as a truthful witness. Coupling hisdescribed account of the meeting, which I credit, withGross' admissionsand recollectivelapses,I find that, ineffect asalleged in the complaint, on August 28 or 29Respondent through Plant Manager Ralph Gross, at itsHannibal plant, indicated to employees the probability ofreduced employment opportunities in the event of plantunionizationand also the likelihood of plant improvementsand betterments when his "hands" were no longer "tied aslong as the unionmatter [is] going on."21.September 2The complaint (para. 5MM) alleges that again on orabout September 2 an employee was interrogated at theHannibal plant, this time by Respondent's ForemanKenneth (Kenny) Kendall, concerning how the employeeintendedto vote in the union representation electionscheduled to be conducted by the Board the followingweek.The employee involved in this episode was Respondent'sfirst-shiftmachine operator Robert L. Wade, who testifiedthat on theoccasionin question, in the production area oftheplant,KennethKendall, his immediate Foreman,"ask[ed] me [Wade] how I felt about the union . . . andsaid it didn't matter to him [Kendall] either way how itwent. I told him how I felt, that I didn't know whether I wasfor or against it at that time."Without explanation,Kendall was not produced byRespondent to testify regarding this episode, which alsowas in no other way controverted. Crediting Wade'saccount as described, I find that Kendall interrogatedWade in the plant on or about September 2 concerningWade's unionsentiments.22.September 5Once again, on or about September 5, according to thecomplaint (paras. 5JJ and KK), employees were interrogat-ed in the plant by Plant Manager Ralph Gross concerningtheir union affairs, were given assurances of economicbetterments for disassociating themselves from the Union,and were threatened with the reduction of work opportuni-ties and with layoffs in the event of unionization.Respondent's dayshift automatic welder helper RobertW. Wienhoff testified that on the date in question he wasasked by Plant Manager Gross to come to his office for ameeting that afternoon. Present in Gross' office, in additiontoGross and Wienhoff, were employees Robert Wade,Enoch (Eric) Nichols, and Sam Keller. As testified byWienhoff:[PlantManager Gross] said he was glad that we'd allbeen able to come, that he wanted to know what the31At the trial Wienhoff exhibited an accurate understanding of theaccepted and usual meaning of "seniority." Concerning the system of"seniority"then existing at the Hannibal plant,Wienhoff testified thatPlantManager Gross "had his list there of the jobs that had been bid overtwo or three years, and he [Gross I said of all those jobs that had been bidonly four or five of them went because of other than seniority.Otherwise,on a job if a man bid on seniority but they did not believe he had thatproblem was, and we got around to the union.. . . Hecame out and said he could not tell us how to vote butthat he knew we'd know how he felt on the matter... .We went on and he asked what some of the problemswere. Bob Wade came up and said the biggest problemthat we had out there was the wages, and we talkedabout wages. Mr. Gross said that he didn't expect BobWienhoff to come in and workstartingoff at $1.90 andexpect to stay at that wage forever. Otherwise, he wouldjust consider Bob Wienhoff stupid. He didn't considerBob Wienhoff to be stupid, he expected one to betterhimself.He went on and said that he realized that some of thejobswere underpaid out there, and he had seendiscrepancies out there that could be changed but hecould not make the changes until after these unionnegotiations and stuff were in process, that his handswere tied, that he couldn't make changes in the plantitself. I brought up the subject, `Well, you say wages aregoing to get better. Could you give us any reasonabletime limit on that, three months, six months, a year, fiveyears?'He answer was, 'I can tell you it won't be fiveyears.'We went on to talk about the question of seniority,and from what I gathered seniority would strictly be therule if the union got in. [Gross said that,]... [m]aybenot in those exact words but it was that seniority wouldrule if the union got in.... It was brought up on thisseniority deal that if I had this job and when the slackseason came along he wouldn't be able to change usaround, transfer us around through the plant like he haddone. Seniority would be the rule and the oldest manwould stay and the youngest man would have to gohome. I asked that questions several times. ; Mr. Grosssaid, it was brought up in the meeting, he said if theunion got in seniority would be the ruling factor, andduring the slack season there would be no work, theyoungest man there would go, he couldn't put himsweeping the floors.31s*sOutside of wages and seniority, those were thebiggest points of conversation in his office. I know itlasted quite a while.We went over and over most ofthese subjects.We couldn't get a straight answer fromMr. Gross. I realize he said his hands were tied, hecouldn't make promises, he couldn't make a statement.Wienhoff's account of this meeting was in part corrobo-rated by Respondent's first-shift machine operator RobertL.Wade, whose recollection, however, was not as detailed.According toWade, Plant Manager Gross told theemployees that he:just wanted to know what our main gripes were and whythe guys were not satisfied with the way things wererunning now, and he wanted to know how we felt aboutcapabilityand theman theyknew had thecapability,he gotthe job." AlsoaccordingtoWienhoff,at this time Respondentfollowedthe practice ofdetailingemployees to otherjobs, rather than furloughing them, if therewas insufficientworkof the naturenormallyperformed by the men.Wienhoff testified that Grossindicated that in such a situation, if theUnioncame in the junioremployee(s) "would be letoff to go home." DIXISTEEL BUILDINGS, INC.409the union . . . [and] he would like to know if there wasanything he could do to help withmatters. . . . Heasked us if we knew of any problems that we thought hecould solve, and we started then telling him just exactlyhow we felt the union got started in the first place... .[Gross] said if [work was slow and a ] union wasto get inthat a machine operator or any other operator couldn'tbe pushing a broom. He could send them home if theyran out of work rather than transfer them like he doesnow 32Cross-examinationofWade by Respondent elicited thatthe foregoing relative to temporary transfers was statedafter "Gross said you had never had a layoff, he [Gross]wasn't looking tosee one."Wade also recalled that Gross"did say the conditions would be changed but he [Gross]couldn't make a specific date or promise anything, but hesaid that things would be better than they are now." Afterconsiderable jogging of his memory by a pretrial affidavitor statementwhich he had furnished to a Board agent,Wade amplified this by stating:I [Wade] told him [Gross] that the guys were satisfiedwith a dime raise every six months, so he gave us ananswer to that. He said he couldn't guarantee morewages right now at this time because right now hishands were tied, he couldn't do anything because theunion wastrying toget in.He was not allowed to doanything, make promises or anything. So Enic Nicholsasked him why a guy helping him should make as muchas Enic makes,and Mr. Gross agreed that this was notright because there should be only one operator on amachine. Something was mentioned about the helpbeing underpaid. He agreed to that, but he still said thathe couldn't guarantee higher wages at this time. Hestressed this again, that his hands were tied, he couldn'tdo anything.ItoldMr. Gross that I thought the hospitalizationbenefits could be improved. I don't recall him giving mean answerto that.Itmay be seen from the foregoing that, as thus described,theseprivateconferences inGross' office resembledrudimentary bargainingsessions.The foregoingmeeting inGross' office, on the Company'spaid worktime, lasted about an hour and a half accordingto Wienhoff and was unprecedented.Respondent's PlantManager Gross' version of theforegoingwas, in essence,that it was like his otherpreelectionmeetingswith other employee groups (two ofwhich have already been described); that (in response to aquestion relating to overtime) he explained that employeeWade rather than senior employee Sellers had beenassigned overtime because Foreman Cunningham knewSellers wasgoing bowling on the company team; and thathe replied to other questions which were raised. Conceding32Cross-examination of Wade disclosed an area of uncertainty on thepart of Wade as to Gross' precise words or manner or context of expressingthis.However,during cross-examination Wade testified that Gross did notask him how he felt about the union but that Wade told this to Gross.Wade ascribed inability to recall details to the lapse of time,during whichthey had "slipped my mind." Attempts by counsel for General Counsel torefreshWade's recollection with the assistance of a pretrial affidavit orstatement furnishedbyWadeto a Board agent, demonstrated thatinformation which he had supplied to the Board agent had indeed either"slipped[the]mind" of,Wade or that he was pretending that they had.that he "told Mr. Wienhoff that we had never had a layoffatDixisteel, and hopefully never would have one," Grossdenied that he indicated that in the event of unionizationemployees would no longer be shifted to other jobs butwould be laid off in case of lack of their specific kind ofwork.However, Gross admitted that this subject wasdiscussed, but that his (Gross') position was that "it wasentirelydependent on what sort of contract would benegotiated between the company and the union, that I hadno way of forecasting what procedure would be used inlayoffs or cutbacks." Gross flatly denied that he asked theseemployees "what their problems were, or what problemsthey had"; "what theirgripes were," "how they felt aboutthe union," or "how the union got started"; and he alsoflatly denied that Wade or any of the others at this meeting"volunteer[ed ] any information . . . with regard to how hefelt about the union." Gross swore that he was unable "atthis specific time . . . [to] recall" whether he told theseemployees that some jobs were "underpaid at Dixisteel" (astestifies byWienhoff, but he conceded that he did make"that statement" at some time and place. Gross concededthat he did tell these employees that "Dixisteel was agrowing company, we expected things to be better in thefuture because we expected more sales, more markets, thatwe would expand, and a statement to that effect"; and heconceded that he also told these employees that his "handswere tied, or that Dixisteel's hands were tied while theunion efforts were going on, or while the campaign ororganization was going on."In the described essentially sharply conflicting state ofthe record, I have given the weight which in my judgment isdeserved by my strongly favorableimpressionofWien-hoff'stestimony demeanor, the partial corroborationthereof byWade (particularly after refreshment of hisrecollection by his substantially more contemporaneouspretrial statement to the Board agent), and the to a degreeequivocating testimony of Gross. After carefully weighingthese factors in relation to the described testimony, withinthe frame of reference of the record as a whole, I creditWienhoff's testimony and find that a fair preponderance ofsubstantial credible evidence establishes that on or aboutSeptember 5 in Respondent's Hannibal plant its PlantManager Ralph Gross interrogated employees concerningtheir union sympathies and affairs, indicated reduction ofemployment opportunities in the event of plant unioniza-tion, and conveyed assurances or prospects of economicbetterments in the event of nonunionization and cessationof organizational activity,in essenceas alleged in thecomplaint.23.September 8The complaint (para. 5LL) alleges that on or aboutWhileconcedingthathismemorywas fresher when he supplied theinformation in statement form to the Board agent, even after reading it,Wade claimedat the trial that "it is still foggy in my mind,"although"apparentlyIdid think it was the truth then" and "wouldn'thave told it to[the Board agent I if I didn't.For this reason, and because I am uncertainwhetherWade really suffered a partial recollective failure or whether hewas for some reasonmerelydissembling,Ido not placeprimary relianceon his testimony even to the extent it is corroborative of that of Wienhoff.Ido, however,rely on the testimony of Wienhoffs who testified withcandor and what impressed me as honesty and truthfulness. 410DECISIONSOF NATIONALLABOR RELATIONS BOARDSeptember 8-the day before the Board-conducted unionrepresentationelection-Respondent'sPlantManagerGross in a speech to assembled employees in the Hannibalplanton company-paid worktime indicated that theemployees' choice of collective representation through theUnion would not only be futile but might result indiminution of wages and loss of existing employee benefits.The text of the speech in question is stipulated ( G. C.EXH.7 ), as are the fact and physical circumstances of itsdelivery as described above.As in the case of Gross' previous speeches to assembledemployees, there is much in the text of this speech that isunexceptionable.However, this "eleventh hour" preelec-tion speech by Gross must be viewed in the perspective ofthe total stream of events which preceded it-namely, arather full course of assorted unfair labor practicesdesigned to stem the tide of the exercise by the employeesof their statutory right to deal collectively with Respondent.In his preelection speech, Gross chose to lay unmistake-ably heavy emphasis on the fact that a union victory in theupcoming election would mean nothing tangible to theemployees since it would mean "only the right to begintalking that's all"; that"Nothingisautomatic"; and that"The Company does not have to agree to anything." Hetherefore chose to caution the employees about what hecharacterized as "the union['s] last minute trick [regardinga `proposed contract'] of making ridiculous promises tofool you." At the same time he saw fit to emphasize to theemployees preparing to vote, that:We can as the law says bargain hard . . . negotiationscan go on a long time.I have known negotiations to lastfor as long as a year. This is a fact you should know.Also during negotiations all wages and fringe benefitsare frozen at the present level, and talks begin as towhere they will be after the negotiations. The Companyhas as much right to ask for lower wages and less fringebenefits as the Union has to ask for an increase.Gross added:Unfortunately, negotiations can mean strikes. In factthe Sheet MetalWorkersin KansasCity just finished a90 day strike and I have known strikes to last as long asthree years.He concluded with the warning:I just want you to consider facts and not promises. Ithink if you consider all the facts you'll vote for theCompany and not the Union, and its false promises.Itwas either substantially false and misleading or aserious threat for Gross to state to the assembled employeesthat"during negotiations all wages and fringe benefits arefrozen at the present level." If Gross meant only to say thatduring collective bargaining an employer is not at liberty toraisewages and increase fringe benefitsunilaterally,heshould have said so, instead of sending the message to theemployees on the verge of voting that if they exercised theirright to bargain collectively the results would be that theirpay and benefits would be "frozen at the present level"during what he pictured as an extremely protracted periodof "negotiations."He chose himself to label his remarks notas a "prediction" but as "a fact you should know," andupon the basis thereof to sound the warning to theemployees that "if you consider all the facts you'll vote forthe Company." It was also highly misleading for Gross tostate to these employees readying themselves to vote thatany collectivenegotiations regarding "wages and fringebenefits" would be concerned with "where they will beafterthe negotiations" (emphasis added),since,as is well knowntoperson versed in industrial relations and collectivebargaining-unlike the factory hands at whom theseelection-evemisrepresentationswere beamed-it is notunusual for collective agreements to provide for wageincreases and other betterments retroactively,such as to thedate of recognition,certification,or commencement ofcollective bargaining.Where an employer takes it onhimself to instruct and advise his employees as to the law,he is held to at least a reasonable standard of accuracy; hemay substantially misinform and misadvise only at hisperil. To couple the describedsubstantantial misrepresenta-tions, as they were here, with dire references to indefinitelyprotracted negotiations and lengthy strikes ("as long asthree years"),and even the prospect of wage and fringebenefit rollbacks as "facts" which the employees shouldconsider in deciding to "vote for the Company and not theUnion," was in practical effect-considering the factoryhands at whom these remarks were forcefully directed withthe obvious intent that they be taken seriously-to engagein a crude form of coercion and restraint of their statutorilyguaranteed right of freedom to bargain collectively. Byhaving presented to them by their Plant Manager on Boardelection eve,following months of unremitting unfair laborpractices,a picture of protracted collective bargaininginvolving the prospect of lengthy strikes,during all of whichtheir incomes would be "frozen"and after which(even if"successful") any raises would apply only in the future, wasin effect to present to the employees as "facts" (to borrowRespondent's own repeated expression)a picture of futilityas well as substantial economic loss. In the total frame ofreference here presented,such threats are outside of theprotection of Section 8(c) of the Act and constituteinterference with and restraint and coercion of employees'statutorily secured rights under the Act.N.LR.B. v. GisselPacking Co.,395 U.S. 575, 618-20;Amalgamated ClothingWorkers of America v. N.LR.B. [Winfield ManufacturingCo., Inc.],424 F.2d 818, (C.A.D.C.);Georgia-Packing Corp.,181NLRB No. 53;Unitec Industries,180 NLRB No. 4;Viking of Minneapolis, Division of Telex Corporation,171NLRB No. 7.It is accordingly found that the allegations of thecomplaint (para. 5LL) relative to Gross' preelection speechof September 8 have been sustained.24.September 9 (Gross)The complaint (para. 500) further alleges that in the planton or about September 9, Plant Manager Gross interrogat-ed an employee about his wearing of a union button.Respondent'sfirst-shiftmachine operatorAlfred P.Sellars testified that on the afternoon of September 9, he(likeother employees)was wearinga union button with"Vote" on it. Plant Manager Gross approached Sellars athis machine and asked him "what it meant." Sellars repliedthat "it meant exactly what it said." Gross, who was seriousand "had a shocked look onhis face. . . stood thereapproximately a minute and walked off."Before this DIXISTEEL BUILDINGS, INC.happened,Sellars had observed Gross to walk over toemployees Wade and Luken,who were also wearing unionbuttons.After Gross spoke to Luken,Luken removed thebutton.However,there was no testimony-through Sellars,Wade,Luken,or otherwise-as to what if anything Grosssaid to cause Luken to remove his button.There is nocontention that the wearing of union buttons in any waydisrupted or interfered with production or any factory workor was for any other reason improper.On direct examination,Plant Manager Gross concededthe accuracy of Sellars' account of the foregoing episode.I can perceive nothing unlawful about Gross'actions inthe specified regard.In view of the nature of the describedincident and the absence of proof from which it may beinferred that it was of a coercive character,I find that it hasnot been established,as alleged in the complaint,that in theHannibal plant on September 9 Respondent'sPlantManager Ralph Gross interrogated an employee inviolation of law concerning his wearing of a union button.25.September 9 (Kendall)The complaint(para.5NN) additionally alleges that, also411in the plant on September 9, another employee wasinterrogated concerning his wearing of a union button, thistime by Respondent's Foreman Kenny Kendall.Testimony of the employee in question,Respondent'sloaderCharlesHarold Lear,establishes that on theafternoon of September 9 he was wearing a union button aswere other employees.Observing Lear to be wearing thebutton,Foreman Kendall remarked to Lear on the loadingdock, "You don't have your name on yours."Kendall did not testify.I find that it has not been established that,as alleged, onor about September 9 Respondent'sForeman KennyKendall interrogated Lear or any other employee concern-ing the wearing of a umon button.26.Statistical recapitulation of "independent"8(a)(1) violations foundTable I is a recapitulation of findings here madeconcerningRespondent's"independent"violationsofSection 8(a)(I) of the Act.Table IRespondent's "Independent"Violations of Section 8(a)(1)Complaint Par(s)Decision Sec.1969 or Approx.DateSubstance 33/Finding(s)33/5BIIIB13--28FF:Found5CAA: FoundTT:Found5AIIIB23--29SNot Found5DIIIB35--21ATT:Found5EIIIB46--16IFound5FIIIB46--26FF: FoundTT: Found5HIIIB67--1IFound5JIIIB87--3IFound51IIIB97--5IFound5TIIIB118--11IFound5KIIIB128--11FNot Found5LIIIB138--115MII: Found5NTT:Found inpart5UIIIB148--125VII: Found5WAA: Found5XFF: Found5yTT: Found5ZIIIB158--145AAII:Found5BBAA: Found5CCFF: Found5DDTT: Found50IIIB168--155P5QII:Found5RAA: Found5STT:Found1Footnote 33 412DECISIONSOF NATIONALLABOR RELATIONS BOARDComplaintPar(s)Decision Sec.1969 or Approx. DateSubstance 33/Finding(s)33/5EE5FFIIIB178--15IFTI: FoundF: FoundT: Not found5GGIIIB198--28IFound5HH511IIIB208--29TAT: FoundA: Found5MMIIIB219--2IFound5JJ5KKIIIB229-5IATI: FoundA: FoundT: Found5LLIIIB239--8FTF: FoundT: Found500IlIB249--9INot found5NNIIIB259--9INot foundSummaryTotal "Independent"Sec. 8(a)(1) ViolationsFound:36 Within "critical period" 34/:27Not within "critical period" 34/:9TotalSeparateIncidents Involved:18 Within "critical period: 34/:13Not within "critical period" 34/:5C.8(a)(3)ViolationsThe complaint alleges two violations by Respondent ofSection 8(a)(3) of the Act. These involve its employee HarryRouse and its former employee Terry Coons and will beseparately considered.1.Harry RouseIt is alleged(Complaint,paras. 6A and D) that on orabout August 7 Respondent laid off its employee HarryRouse because of his union or protected concerted activity.The proof establishes that Harry Rouse has been inRespondent's employ at its Hannibal plant for about 3years as a first-shift welder. There is no suggestion that thequality of his work has at any time been unsatisfactory.It is clear that Rouse was an employee spearhead andindeed probably the consistent prime mover of unionorganizational attempts at Respondent's Hannibal plant.This involved organizational activity by Rouse in connec-tionwithno less than three different unions-theIronworkers, the Steelworkers, and finally Sheet MetalWorkers, the last named being the Charging Party herein.Thus, it was Rouse who obtained Ironworkers union cardsand solicited fellow employees at the Hannibal plant toexecute them. This was around the end of 1968 orbeginning of 1969.When this attempt to organize theHannibal employees under the Ironworkers failed, in(according to Rouse) "the early part of `69 . . . I contactedthe Steel Workers to organize a union in the plant. I went toa friend of mine in Hannibal, he give me the name of the33A: allurementor promise of employmentbetterment for repudiationof union or cessation of collectiveactivityF: threat or warning of futility of union representation or collectiveactivity1: interrogationS: surveillanceSteelWorker agent there at Hannibal. I got cards from him,took them out to work and passed them out at break timeand before going to work and at lunch hour. I think it waseither 10 or 11 cards I received back." Rouse also met withthe Steelworkers St. Louis representative and attendedorganizationalmeetingsbetween the employees andSteelworkers. Rouse's attempt to organize the plant throughSteelworkers commenced in early March. However, thisorganizational attempt also, like Rouse's earlier venturethrough Ironworkers, proved abortive, and Rouse de-stroyed the union cards he had solicited. Thereafter, inearlyMay, contact was established between the SheetMetal Workers, Charging Party herein, and Rouse, in stillanother attempt to organize the Hannibal plant workers forcollectivebargaining.Rouse informed the Sheet MetalWorkers representative, Paul F. Stuckenschneider, of theunsuccessful previous attempts to organize through Iron-workers and Steelworkers. After signing his own card tojoin SheetMetalWorkers, on May 5, Rouse activelysolicited other employees to join, obtaining a substantialnumber of signed union cards and turning them in to thatUnion. Rouse also attended Sheet Metal Workers organiza-tionalmeetings, distributed its literature in the plant, and(during the period of his suspension, to be described)passed out its handbills outside of the plant. He was amember of the Union's contract committee and attended 4of itsmeetings; the purpose of this committee was (inRouse's words) "to get ideas from some of the employees todraw up a contract which to present to the company fornegotiations."He not only spoke to "about all" of thedayshift employees, but also some of the nightshiftemployees.No employee was more active than he insolicitingand obtaining union members. Further, asT: threator warning of economic detriment in event of unionization orcontinuedcollectiveactivity(Note: :some threats,here referred to in thesingular,were multiple.)34 "Critical period"refers to time between dateof collectivebargainingdemand (July 3)and dateof Board-conducted collective representationelection(September 9). DIXISTEEL BUILDINGS, INC.creditedTestimony of Union Representative Stucken-schneider establishing some... employees [solicited directly by the Union] .. .would not make any kind of a move until they talked toHarry Rouse. . . . from the very beginning Harry[Rouse] was our chief in-plant organizer. Harry securedmany of the authorization cards that were signed insidethe plant, or elsewhere. He turned cards in to uscontinuously. Harry would pass the word around formeetings. Harry would line up a few committee peoplewith whom we maintained contact with throughout thecampaign. In fact, Harry would contact the people.Harry contacted most of the people that we had on thecommittee [with Rouse], the activity committee that wehad throughout our organizational campaign.Corroborating Stuckenschneider, Union RepresentativeTodd credibly and without contradiction characterizedRouse as "our No. 1 supporter in the election campaign atDixisteel. Rouse was always first and foremost in helping usin our unionizing activities"; and that ". . . without anyquestion in my [Todd's] mind," Rouse was "the employee.. . in the plant who was the most active of all theemployees with regard to the organizational campaign oftheSheetMetalWorkers Union." Todd summed upRouse's specific union organizational activities to include,in addition to religious attendance at union organizational35The testimony is as followsQ [by counsel for General Counsel ] When did you first hear thatMr Rouse was the spearhead behind the Steelworkers'?A [by Gross ] I can't recall a specific dateQ Still about in May?A I knew before thatQ You knew before May that he was the spearhead behind theSteelworkers?A. I am sorry, I misunderstood you , I thought you saidSteelworkersQ I am sorry, Sheet Metal WorkersA I would say it was during the month of May that I learned ofHarry's interest in it, again, that was no secretQ Now, back again to the Steelworkers, now, to clear up anyconfusion, when did you hear that he had been the spearhead behindthe Steelworkers'?A Not until after that, whole transactions had taken place and itwas a matter of history I discovered that, as a matter of fact, my firstactual knowledge of it was after the Sheet Metal Workers had come totownQ You indicatedthat after theSheetMetalWorkerscame to town, you found out that Harry Rouse was involved with theSteelworkers and found out that he was involved with the Sheet MetalWorkers, is that correct?A YesQ And you were, I believe you told [NLRB agent] Mrs. Smith,you were kept informed of the meetings and what was said, is thatcorrect'?A Pretty much, their handbills kept me fairly aware of what wassaidf!t¨tQ.Who kept you informed of what was going on at the meetings'?A.one morning I came in, this happened on two differentoccasions, I came in my office and on my desk there was a note, andto this day I don't know who wrote the note, to the effect that ameeting had taken placeQ Anonymous notes were left on your desk?A Yes, sirQ And you don't know who wrote them'?A No, sir, and I didn't inquire I also had verbal reports from theforemenQWas the foreman reporting to you who was giving out this413meetings: placing or distributing union literature in theplant; reporting daily, on his way out of the plant, at themain gate in plain view of the plant offices, to unionrepresentativeson that day's organizational activitiesamong employees in the plant; attending group organiza-tionalmeetings at the union representatives'motel;supplying names and addresses of employees, with traveldirections, to union representatives; accompanying a unionrepresentative on some house calls; attending the NLRBhearing in St. Louis on August 6; collecting and handing inunion authorization cards to union representatives; receiv-ing additional supplies of union authorization cards fromunion representatives; turning in to the Union more signedunion authorization cards than any other employee;membership on and attending meetings of the employees'in-plant union organizational committee; and membershipon and participating in activities of the union contractcommittee. It is apparent that these manifold organization-alactivitieson Rouse's part could not have escapedRespondent's eyes and ears.There is no question that Respondent was well aware ofRouse's preeminent role in the organizational activitiesinvolving Steelworkers as well as the Charging Party here(SheetMetalWorkers):Hannibal Plant Manager Grossadmits it.35 Indeed, at one point during direct examination,asked whether he was "aware of Mr. Rouse's participationinformation'?A No, sir I don't know to this day who wrote those notesQ.But in the notes or from your foremen or whatever, it did getback that Harry Rouse was the spearhead and Harry Rouse was doingthe talking at the meetings,isn'tthat correct9A Yes On one occasion it was reported to me by a foreman thatRouse had handed out cards in the shop It would not have been areport except for the fact this was a marginal thing of whether or not itwas or not a work time, and because of the fact it was amarginalthing, I chose to dismiss the comment and nothing was done about it,but that was reported to meAlso it was reported to you that Mr Rouse hadsaidcertain thingsand what he said was reported, isn't that true?MR. BACHELLER [Counsel for Respondent ] I want to object to thequestion as being too vagueMR. BROOKS[Counsel for General Counsel]. I dont think it isvague at allTRIAL EXAMINER OverruledQ. (By Mr Brooks) Would you please answer the question'?A Repeat it, pleaseQ Isn't it true that things were reported to you of what MrRouse had said regarding the union'?A I can answer that question no Things had been reported to meof things that Mr Rouse had said, specifically I can give you aninstance of one that I can recall.Q Now, just answer my question Wasn't it reported to you thatMr Rouse had been talking about the union and wasn't it reported toyou what he had said about the union?AWhat he had said about the union'?Q Specifically,Mr Gross, when you talked to [NLRB agent]Mrs Smith of our office, didn't you tell her that it had been reportedback to you that Mr Rouse had been talking about the union and ithad been reported back to you what he had said9A That could have happened, yesQ. Isn't that true'? I presume it was true. Didn't you tell MrsSmith thanA If I told Mrs. Smith that as a fact, then I would have to say itisa fact I don't at this point recall it. To answer your question or toelaborate further on it, Mr Brooks, it happens that between 11 30 and12 o'clock the men in the plant have their lunch in an area that isdesignated for that, which there are lunch tables all set aside, severalof the foremen eat at the same time and the discussion of the unionwas never, to my knowledge, a matter of a secret at that time and it(Continued) 414DECISIONSOF NATIONALLABOR RELATIONS BOARDin the union,"Gross' reply was, "Yes, sir, very muchaware."On February 10, Rouse was involved in an industrialaccident resulting in a significant injury to his coccyx36 and17 consecutive days' loss of work and causing himsubstantial continuing residual pain.37 This matter ismentioned because it is central to Rouse's later suspension,to be described, here under consideration. Although Rousewas permitted by his physician to return to work onFebruary 27 with a restriction against heavy lifting, he wasnot then nor later medically discharged but has continuedto have medical problems resulting from that injury, amongthem what he described as a burning and stinging sensationaround the traumatized area. A month or two after hisreturn to work-i.e., around the beginning of April orMay-during work Rouse sustained a second injury to thesame area. Since then pain, at times apparently intense, andother disagreeable sensations ascribed to the twice-trauma-tized area have interfered with his work, particularly onheavy lifting and pushing; involving, as he describes it, his"legs . . . jumping." For these conditions he has soughtmedical assistance not only in Hannibal but also in St.Louis and has been advised to undergo surgery. He hasbeen medically instructed, among other things, to seekcomfort by seating himself on straight-backed chairs on anorthopedic device referred to as a "donut," which he carriesaround with him and which he was observed to utilize at thetrial herein.Respondent's Plant Manager Gross' testimony indicatesa high degree of awareness of Rouse's condition, as doesthe testimony of other Hannibal factory personnel,including, for example, first-shift welder Porter who works"right alongside of" Rouse and who testified that sinceRouse's return to the factory following his accident he hasobserved Rouse to be limping and having "a lot of pain" sothat it was interfering with Rouse's work: "He [Rouse] triedto work, but I think his hip was giving so much pain he hadto go home lots oftimes.He couldn't hardly sit down,couldn't hardly walk."Pursuant to notice dated July 22 from the Board's 14thRegional Director, a hearing was scheduled to be held inRepresentationCase 14-RC-6230 in St. Louis on August 6.On the day before the hearing (August 5), UnionRepresentative Stuckenschneider requested Respondent'sHannibal Plant Manager Gross to excuse Harry Rouse(dayshift) andMonte Graham (nightshift) from work onAugust 6 for the purpose of attending that hearingsince-as testified by Stuckenschneider-"we wanted someemployees to attend this hearing who were knowledgeableabout the bargaining unit and who had a pretty good ideawhat was going on there and in there. People we could relyon to possibly give testimony in the hearing if it werenecessary. So we decided on Harry Rouse and Montewas discussedopenly.Q.Anditwasn't a secrethow intricately involved Mr. Rousewas?A.Not tomy knowledge it wasn'ta secret."36 The coccyx isa triangular bone formedby fusionof the last fewvertebrae constituting the terminal portionof thebase ofthe bonysegments of the spine,consideredby some to be a vestigialtail,and issometimes referred to as the"tailbone."AmericanPocketMedicalDictionary84 (19th ed.);Lewin,The Back and Its Disk Syndromesch. 37,Graham." There ensued a discussion among Stucken-schneider,Gross, and Company counsel Lowry, wherein,according to Stuckenschneider, Gross indicated willingnessto excuse Graham but not Rouse because of the allegedwelding workload. Company counsel pointed out that if asubpoena were served,Rousewould have to be excused.When Gross indicated he wanted Rouse to work an 8-hourday, possibly on the second (night) instead of the first (day)shift, Stuckenschneider remonstrated that Rouse could notstart the day at 6 a.m., travel to St. Louis, attend the hearingthere that day, travel back to Hannibal (in all, a round tripdriving distance of about 240 miles), then work until I a.m.,and report to work the following morning at 6 a.m.According to Stuckenschneider, Rouse thereupon said,"Well, I will come in and do what I can do"; and Grossthen remarked, "Well, we will work it out, go ahead. We'llwork it out, just so you put in the hours," and he (Gross)confirmed that Rouse and Graham "are excused."The testimony of Rouse substantially corroboratesStuckenschneider's foregoing account of the circumstancesof his being "excused" from work to attend the Boardhearing on August 6. According to Rouse, when PlantManager Gross indicated he "would have to make up theday that I [Rouse] missed":I [Rouse] said that I didn't know whether I would beable to work a full shift, because I would have to leaveHannibal at 6 of a morning to get down there by 9o'clock and coming back and working from 3:30 until 1o'clock, and then getting back up again at 5 would makeit too hard on me, I wouldn't have much sleep, but I toldthem that I would put in as much time as I could, whichat that time I was planning on working as late as I couldthat night. There was some discussion about . . . meputting in the full nine hours. And finally, to myunderstandingwithMr.GrossandPaul[Stuckenschneider] and myself that I would put in asmuch time as possible.... Paul told Mr. Gross, "Idon't see how he could be expected to work until 1o'clock and turn around and come back in at 6," andPaul stated, says, "How about letting him come back inand put in as much time as he can that night where hecan get some sleep, and come back in the next morningat 6," and to my understanding, Mr. Gross said, "Yes."... He [Gross ] was shaking his head . . . up and down.According to Rouse, during this discussion Stucken-schneider had also reminded Plant Manager Gross about:... the trouble that I [Rouse] was having with mytailbone at that time that he don't seehow anyone couldbe expected to put in that length of time of being up at 6o'clock of a morning until 1, and then coming back inagain at 6 the next morning, because my tailbone hasbeen bothering me quite a bit.Rouse conceded (as had Stuckenschneider) that Gross at"The Coccyx," pp. 555et seq.(2d rev. ed. 1957).Rouse testified that hisphysicianreferredto his injuryas a "cracked ... tailbone."37Accordingto Rouse,while attempting to lift a 100 pound steel beamfrom a machine, it moved and propelled him against the comer of a tablewhich hestruck with his "tailbone.""Traumatized coccyxesmay produce continuing acute discomfort withlingering intense pain not limited to the coccyx but radiating toneighboringstructures, an affliction known ascoccygodynia, aggravated bycontinuing sitting and accentuated by rising." Lewin,op. cit. supra. DIXISTEEL BUILDINGS, INC.first expressed reluctance to excuse him since there wasneed for welding work to be done, but Rouse also insistedthat, when he was finally "excused," the understanding wasthat upon his return from the St. Louis NLRB hearing hewould report to the plant to make up as much time as hecould.PlantManager Gross' version (in essencesupported byCompany counsel Michael L. Lowry) of the foregoing isconsistentwith that of Stuckenschneider and Rouse up tothe point of what the "understanding" was under whichRouse was "excused." According to Gross, the "agreementwith Mr. Rouse was that [upon his return to Hannibal fromthe St. Louis hearing ] he would work until midnight but notto 1 o'clock. We would not ask him to work that extra hourthat we had at that point scheduled." Gross conceded oncross-examinationthat there was no discussion of "Rousehaving to make up the time if he was under a federalsubpoena." Also on cross-examination, Gross appeared toqualify his strong testimony on his direct examinationconcerninga definite "agreement" as above described; oncross-examination, Gross instead testifed that"In my mindat that point there was a meeting of minds; there was noovert statement byMr. Stuckenschneider or writtenagreementgiving consent, but everybody was in anaffirmativemind that the understanding was clear."(Emphasis supplied.)Rouse attended the NLRB hearing in St. Louis thefollowing day (August 6), driving to and from there, around trip distance of about 240miles,with fellowemployee Monte Graham. After the hearing, Rouse andGraham returned to Hannibal, arriving back between 4 and5 p.m. after a drive of about 2 hours. On the way back,according to Rouse, he had to make a stop because "Mytailbone was bothering me" and giving him "severe backpain." Rouse swore that during the 2-month period prior tothis August 6 trip he had not driven a distance of as muchas 100 miles.Rouse's testimony, credible in itself and fullycredited by me, as to the back pain he was experiencing onAugust 6 from or during the 4-hour round trip drive to andfrom St. Louis, is corroborated by the testimony of his carcompanion Monte Graham, who swore that during the ridehe observed Rouse to be in apparent discomfort and painas he sat and shifted his position in the car.After returning to Hannibal and dropping Graham off,Rouse returned home, changed into workclothes, and wentto the factory to work, even though his back pains had "gotworse."For this, Rouse took several medically prescribed"pain pills."Rouse's timecard shows that he reported to work at theplant at around 4:30 and left at around 7:30 p.m. on August6.Between5 and 5:30 he told nightshift Foreman EdCunningham that "I [Rouse] didn think I would be able tomake it, the full shift, that my tailbone was bothering mequite abit.... Ed Cunningham said all right, but to notifyhim before I left. I told him I would." At around 6 or 6:15,Rouse wassummoned into Plant Manager Gross' office,where (according to Rouse):Mr.Gross told me that if I went home I wasjeopardizing my job, and I told him that I would have to38On the way home, he stopped off for a few minutesto notify UnionRepresentative Stuckenschneiderthat Gross had told him that"if I [Rouse]415be jeopardizing it, because my tailbone was botheringme too bad to work a full shift.... He told me that Iagreed to put in a full shift,and Itold him that we madean agreementon that I would put in as muchtime as Icould. . . . He told me that he could fire me if I wenthome without permission.... We talked about it for awhile, and I agreed with him that I would come backstarting the next evening and put inas much time as Icould to make up for thetime lost.... He said that itwould be greatly appreciated.Rouse described his welding work on thesteel beams asinvolving bending and lifting,aswellas pulling andpushing, some apparently heavy in nature. As crediblytestified by Rouse, he could not work beyond 7 o'clockbecause of severe pain in the "tailbone," which "washurting and my legs were bothering me and my legs werehurting. It was hurtingme evenbend over, and we had topush these beams over, which we had to stand up and welda certain amount, and then push them over, which the cranewould catch and lay them down and weld more."Rousetherefore notified Foreman Ed Cunningham that he couldnot continue, stating, "My back is hurting, I am going homeregardless."When Cunningham thereupon "brought it up,that Mr. Gross said that it would be my job," Rouse replied,"I can't help it, I'm going home." He went home,38 sat in ahot tub for 45 minutes, and then to bed.According to Rouse, there were then 6 welders (includinghimself) on duty, working on only 4 steel beams to bewelded; at the normal rate of I to 2 welding man-hours perbeam, this would indicate a total of 8 man-hours of weldingwork on hand to be accomplished by a crew of 6 welders.Hannibal plant nightshift Foreman Samuel ("Ed")Cunningham, who impressed me as a highly crediblewitness, testified that after Rouse had been at work a halfhour or hour on the afternoon of August 6, Rouse "told methat his back and stuff was bothering him, and he was sick,and he would like to go home at 7:30. I said, yes, sir,you can go." Not being able to locate Plant GeneralForeman Baughman to let him know, but seeing PlantManager Gross, Cunningham told Gross, who "said thatMr. Rouse had obligated himself to work the eight hours."Cunningham was told by Baughman, who had joined them,to "go back and talk to Harry [Rouse] to see if we could gethim to stay his eight-hour shift." Cunningham did so,finding Rouse chipping or cleaning flux off beams in thewelding process. Cunningham reported to Rouse what hehad been told. At around 7:30, Rouse left, after notifyingCunningham that he was "going on leave, regardless ofwhatever happened." Cunningham testified that when hehad given Rouse permission to leave earlier in theafternoon, he had done so because he believedRouse'scomplaints of pain, and that so far as he (Cunningham) wasconcerned nothing had occurred between then and the timeRouse left to cause Cunningham to change his mind.According to Cunningham, although at this time there waswelding work to be done, with the welders not "caught up,"they were "not to a great extent" behind and no farther"behind [than] many othertimes."And Cunninghamtestified that the consequence of Rouse's leaving when hewent home that I was jeopardizing my job."Stuckenschneider crediblyswore that on this occasion he observed Rouse to be"in terrific pain." 416DECISIONSOF NATIONALLABOR RELATIONS BOARDdid was simply that Rouse'swork was"done by somebodyelse that night. . .so that actually,as of the end of theshift,the work had been done."According to Plant Manager Gross'version of theforegoing,itwas not Cunningham but Baughman whoinformed him that Rouse "wished to be excused at 7:30because his back was giving him trouble.Mr. Cunningham[who, according to Gross, was with Baughman]substantiat-ed this."Thereupon,"I [Gross ] told Mr. Cunninghamdirectly that I wasn't going to accept Mr. Rouse leaving at7:30 and Mr. Cunningham indicated that he agreed toexcuse Mr. Rouse,and I told Mr.Cunningham to go backtoMr.Rouse and tell him that he was not excused, that ifhe wished to discuss it with me he could."When Rousecame to see Gross,according to Gross:I [Gross]toldMr.Rouse that I would not accept theexcuse of his sore back as a valid excuse for leavingwork,that he should have foreseen that contingencywhen he made a commitment to me on the previous daythat he would work until 12 o'clock....When he madethe commitment to me on Tuesday,or the 5th,that hewas going to go to St.Louis and return knowing thecondition of his back,it seemed to me that at that pointwas the time to indicate that he had back problems. Hedid not indicate this to me on August 5.. . .Mr. Rouseat this point asked if I expected him to work with a soreback I explained to Mr.Rouse at this point that if he leftwork that he was doing so without permission andbecause this was a violation of company rules that hewas putting his job in serious jeopardy."According to Gross,he (Gross)left the plant at around6:45, about three-quarters of an hour before Rouse left thatnight(August 6).Gross concedes that the only"specificconsequence, in terms of welding,that ensued because Mr.Rouse did not work beyond 7:30 in the evening on August6" was"Simply that that work[i.e., the work that Rousewas expected to do] had to be done by somebody else."On the following day, August 7, although his back was"stillbothering"him, Rouse reported in on his regulardayshift as usual,at 6 a.m. In view of the apparently heavylifting,as well as bending,pulling,and pushing,involved,his foreman"took me [Rouse] off the [steel]beams and hadme on thinwall,"and Rouse worked a full 9-hour shift until3:30 p.m. Shortly before leaving,however,at 3 p.m., he wassummoned to the plant office,where Plant Manager Grossinformed him that although he "could be fired for goinghome without authorization,"he was nevertheless onlybeing given a 3-day layoff on suspension without pay.(Rouse was also not paid for the time he missed theprevious day, August 6.) According to Rouse,he remindedGross"that it was to my [Rouse's] understanding that he[Gross ] agreed that I could come back that evening[August6 ] and put in as much time as possible,"but Gross ignoredthis remark.On the next day (August 8), Gross wrote Rousea letter stating:Dear Sir:On Wednesday,August 6,1969 you left your job atapproximately 7:30 P.M. after being advised that if youdid so that you would leave without permission.Since leaving the-job without permission is a violationof company rules,you were suspended from work forthreedays.Your suspension commenced Friday,August 8,1969 and will continue through Saturday,August 9,1969 and Monday,August 11, 1969.Let me take this opportunity to further advise you thatfuture action of this sort will result in suspension,subject to discharge.At the hearing, Plant Manager Gross admitted that hehad made the following signed statement to an NLRBagent:On August 7 around 2:45 p.m.I called Harry [Rouse ] inand told him he was suspended for three days forwalking off the job without permission,and that hisconduct was grounds for discharge but we were notdischarging him in light of all the factors we haddiscussed.Imeant that because he had contended thathe had an injury I wouldn't fire him over it.He made noverbal reply whatsoever and left the office.However,after conceding that he had so informed theNLRB agent,Gross at the hearing then stated, "That'swhat I told [NLRB agent]Mrs. Smith;that is not what ItoldMr.Rouse";and that he was "telling[NLRB agent]Mrs. Smith the truth"which he "meant"that he was not"going to discharge[Rouse on August 7] because[I,Grosswasn't] sure whether or not he had an injury. . .That'swhat I told Mrs. Smith," and agreeing also "that[is]what[I ] am telling[you] today."Denying that Rouse's union or organizational activitywas the reason for or played any role whatsoever in itssuspension of Rouse under the circumstances which havebeen detailed,Respondent contends that its action wastaken because there was much welding to be done on theday (August 6) in question,that Rouse did not keep hisword to work a full shift on his return to Hannibal from theNLRB St. Louis hearing,and that Rouse left work withoutpermission when it did not believe him about his back pain.With regard to the nature and amount of welding workon hand on August 6 in relation to the available workforce,the record is not altogether definitive,there being muchevidence,some conflicting and equivocal,on both sides. Itmay be assumed for present purposes,however,that therewas such work on hand to be done on the date in questionand that Rouse's services were not only desired but needed.Nevertheless,it is the fact-explicitly conceded by bothPlantManager Gross and Foreman Cunningham, as hasbeen shown-that the only consequence of Rouse's notworking the entire shift after his return from the St. Louishearing was that the work which he would have done wassimply done by someone else.With regard to Rouse's not working the full nightshift onAugust 6 after his return from the Board hearing at St.Louis, the circumstances of his being"excused"from hisshift(i.e.,dayshift)for that purpose,aswell as thecircumstances of his travel to and from St.Louis, and of hisreporting in to work on the nightshift for 3 hours, have beendetailed. It is the fact that Rouse did report for work thatnight notwithstanding the flareup in his painful affliction. Itis also the fact that thereafter,when he informed nightshiftForeman Cunningham that he felt he could not work theentire shift, Foreman Cunningham excused him for thatreason,only to be overruled by Plant Manager Gross DIXISTEEL BUILDINGS, INC.personally.Grossassignstworeasonsforthisoverruling-namely, the amount of welding work on hand,and his intention to hold Rouse to his "promise" to workthat night, notwithstanding Rouse's long and harrowingday.As to the latter, Gross indicates that he (unlikeCunningham) did not believe Rouse's complaints of pain.Insofar asthewelding workload on hand is concerned,comment has already been made thereon; and it wouldcertainly seem that Foreman Cunningham, directly incharge of and familiar with the shop operations, had first-hand knowledge of the amount of welding on hand to bedone when he excused Rouse, whose work-as concededby Gross as well as Cunningham-was simply done bysomebody else.ConcerningRouse's complaints of severe pain andinability by reason thereof to continue working through thefull nightshift of August 6, it is the undeniable fact thatRouse had sustained a substantial, painful injury to thelower portion of his back, with lingering sequelae andexacerbationsor "flareups" precipitated among otherthingsby prolonged sitting, such as was necessarilyinvolved in his 240-mile, 4-hour round trip drive to St.Louis that day. Rouse's testimony regarding his painsensationsin connection with the sequelae of his backinjury, credible and credited by me though it is, is by nomeans theonly evidence thereof. It is undisputed that hemissed 17 consecutive days from work following his injuryand that he was andstill isunder medical care. Otheremployees credibly testified to their personal observationsof Rouse's apparent pain, including on the very date inquestion, and its interference with his work capability.Respondent itself was well aware of Rouse's accident andcondition, on occasion restricting him to lighter work.Respondent's Plant Manager Gross conceded that Rouse..was regularin his work attendance during the time hereturned in or around February [ 1969 ] after his injury andto this date in August [i.e., August 6, 1969]." Gross statesthat,while not a physician or otherwise demonstrablyexpert or knowledgeable on the subject, the basis for hisdisbelief of Rouse's complaints on August 6 was "that he[Rouse] hadn't missed any time for the period of .. .February [27] to August 6 because of his back injury." Thisby no means establishes a plausible basis for rejecting outof hand Rouse's complaints on August 6, consideringGross' admitted knowledge that Rouse was still undermedical care, and considering Rouse's completion on thatvery day (August 6) of an unprecedented 4-hour, 240-mileautomobile trip, with the purpose and circumstances ofwhich Gross was also thoroughly familiar. As to Rouse'salleged "promise" or "agreement" of the previous day(August 5) to work on the nightshift on August 6 after hisreturn from St. Louis, I am satisfied on the basis of mydemeanor observations and the evidence as a whole that39 In this connection,I reject as utterly unworthy of belief the testimonyof Respondent'swelder James T Rowland to the effect that on August 5,when Rouse told him after returning from Gross' office that he was goingtoStLouis the next day "to verify cards that had been signed bymembers" and had agreed to "work his shift"on his return, he at the sametime informed Rowland that"I don't intend to work eight hours " Rouse'stestimony shows he did not say anything about not intending to work onhis return I have no hesitation in crediting Rouse in preference toRowland,who impressed me as evasive and untruthful Among other417Rouse in fact understood and agreed, in effect, to report inand work as long as he could on the night shift; perhapsGross understood or interpreted otherwise. However, inany event, whether or not there was a firm "promise" or"agreement" by Rouse on August 5 to work the fullnightshift after his return from St. Louis on August 6, itobviouslywas subject to the implied common senseconditions that he would be on hand and that he would becapable of working. Even any "promise" or "agreement"on his part would have had to yield to those assumptions orconditions, whether or not expressed. Thus, Gross himselfconceded that Respondent does not expect sick employeesto work; that he would not have "expected him [Rouse ] towork for you [Gross] just because of a commitment hemade to you the day before when he did not know that hewas going to have back trouble"; that he had never "knownHarry Rouse to lie . . . in order to get off work"; that, ifemployee Askew (instead of Rouse) on August 6 had askedto go home because of back pain, Gross would haveauthorized it; and that similarly Gross would have allowedRouse to go home on August 6 "if Mr. Rouse had not goneto the [NLRB] hearing on that date and had not enteredinto this agreement and had come to you [Gross] on August6, told you he was hurting and asked you if he could leave."In view of Gross' achnowledgment that Foreman"Cunningham has authority on the night shift to allowemployees to leave early without checking with [me,Gross ]," this being true "even if production is rushed andthere is a big backlog of work," the exceptional nature ofGross' action in overruling Cunningham, particularly whentherewas concededly no compelling reason for anyparticular welder to work that night (since,as concededly inthat case of Rouse, his work was simply done by another)nor any untoward result from his leaving early, stronglysuggeststhat the reason advanced was not the real reasonbut that Rouse was a marked man. So indeed he was, butonly because he was the acknowledged "spearhead" of theunionization drives which Respondent was bitterlyresist-ing.Where an employer's disciplinaryaction in issue"involves the `key' employeein an organizationaldrive, itmay supply shape and substance to otherwise equivocalcircumstances."N.L.R.B. v. Davidson Rubber Company,305F.2d 166, 169 (C.A.1). See also,N.L.R.B. v. Nabors Co.,196F.2d 272, 275-276 (C.A. 5), cert. denied 344 U.S. 865.Under the describedcircumstances,Rouse's reporting tothe plant for the second shift after his grueling day to andfrom St. Louis is strong testimonial to his good faith, just ashis foregoing of his pay for the full shift supports his pleathat he really could not work.39In view of the record as made, under the circumstancesshown,Gross' insistence to Rouse, when the latterremonstrated with him over not being permitted to leave onthe night of August 6 when he was truly unable to work,things,Rowland denied informingGross or the Company aboutthis andblandly sworehe came to the hearing without"hav[ing] the least idea"what he was expectedto testifyto, swearing that he had not even discusseditwith counsel who called him to the witness stand. (To thecredit ofcounsel, itshould benoted that he, counsel,apprised the Trial Examiner,after the witness was excused,that he had indeed interviewed Rowlandbefore thehearing.) Rowland also testified that he returned from vacationin order to serve withoutpay asRespondent's observerat the September 9Board-conductedelection 418DECISIONSOF NATIONALLABOR RELATIONS BOARD"that he [Rouse] should have foreseen the contingency orthe possibility that his back was going to bother him beforehe ever agreed to make the work up;and, second,I didn'tthink he was fulfilling his agreement to me,his obligationthat he had agreed to the previous day," has a frivolous ringand impresses me as plainly not the true reason whyRouse's reasonable!requests was, adamantlyirejected northe true reason why he was thereafter suspended for 3 dayswithoutpay shortlybefore an upcoming Board election.Respondent's "explanation"to Rouse for his suspension isfurther thrown into questionby Gross'indication of hisown uncertainty about Rouse's illness,on the occasionwhen Gross subsequently stated to the Board agent that he(Gross) told Rouse that"his conduct was grounds fordischarge but we were not discharging him in light of all thefactorswe had discussed.Imeant that because he hadcontended that he had an injury I wouldn't fire him overit."Yet if,as Gross recognized,Rouse's inability to workbecause he was sick was no reason for discharging him itwas also no reason for suspending him.40On the recordhere presented,Respondent had no basis whatsoever forbelieving,and I find that it did not in fact believe, thatRouse was shamming or feigning illness and inability tocontinue work throughout the night shift on August 6.I am also not uncognizant, in attempting to unravel theconfused skeins of what was really at the core ofRespondent's startling3-daysuspension of union ringlead-er Rouse under the circumstances which I have painstak-ingly detailed,the credited testimony of Porter that in theplant office in mid-August Respondent's former plantforeman,Monical,identified"HarryRouse[as] being theringleader,getting paid by the union,by the guys who weretrying to get the union in"-undisputed by Monical; as wellas the credited testimony of Hooper that in mid-AugustRespondent's former plant foreman,Monical,told him that"HarryRouse was so mixed up with the union that he[Rouse]was already gone.He [Monical]said if the unionwould get in there would be a bunch of people that wouldbe laid off,HarryRouse for sure"-also wholly undisputedby Monical.Upon the total record,the reasons advancedby Respondent for its suspension of Rouse simply"fail[s]to stand under scrutiny"(N.L.R.B.v.Dant,207 F.2d 165,167 [C.A.9 ], and cases cited).In the total posture of the record presented,includingcareful evaluation of testimonial demeanor,Iam fullypersuaded and therefore find that the reasons advanced byRespondent for its 3-day payless suspension of Rouse inmid-August were pretextuous and were not the true reasonsat all. I find that at least one of the true reasons,and in factthe true predominating reason,was Rouse'scontinuedpreeminence in union organizational activities protected by90 It should be noted in this connection that numerousemployees,among them Brown,Graham, Green,Hastings,Hooper, Lear, andPorter-including two welders(Hooper onthe dayshiftand Brown on thenightshift)--testifiedcrediblythattheyhad never been asked to make upany time missed from work,nor totheir knowledgehad anyemployeeother than Rouse and thenonly on theoccasion(August 6)described.Indeed,at one pointGrosshimself acknowledged that he had"never"required employees excused from a shift to make up the time.41"TheBoard,of course,may base its finding on circumstantial as wellas on direct evidence.Intent and motive are subjective and often may beproved only by circumstantial evidence.N.L.R.B. v. Melrose ProcessingCo.,351 F.2d 693, 698, 60 LRRM 2328 (8 Cir.1965). Illegal motive hasthe Act from such reprisal.As the acknowledged preemi-nent union organizational spearhead among its Hannibalplant employees,Rouse was an increasingly painful thornin Respondent's side,particularly considering the potential-ly imminent successful unionization indicated by theapparent or feared extent of the Charging Party'srepresentational strength in this third most recent unioniza-tion drive. To retaliate against Union spearhead Rouse inthe way that Respondent did and at the time that it did-onthe day he attended a Board representation hearing shortlybefore the upcoming Union election-was to signal to theemployees in unmistakeable terms the type of retaliatorypenalty that attended participation in the unionizationactivitywhich Respondent had decried and was openlyinveighing against.The totalityof circumstances involvedin and surrounding Respondent's suspension of Rousepersuades me, and I accordingly find that, as alleged in thecomplaint,that suspension was in fact because of Rouse'sUnion organizational and concerted activities for collectivebargaining or employees'mutual aid and protection. Cf.,e.g.,McGraw-EdisonCo. v. N.LR.B.,419F.2d 67 (C.A. 8)41;N.L.R.B.v.Dazzo Products,Inc.,358 F.2d 136(C.A. 2);N.L.R.B.v.Lipman Brothers,Inc.,355 F.Zd, 15(C.A. 1);N. L. R. B.v. LonghornTransferService,Inc.,346 F.2d 1003,1006 (C.A. 5);N.L.RB. v. West Side Carpet Cleaning Co.,329 F.2d 758,761 (C.A.6);N.L.R.B. v. Solo Cup Company,237 F.2d 521(C.A. 8);Texas Aluminum Company, Inc.,181NLRB No. 15.2.Terry CoonsThe complaint (para. 6B, C, and D) alleges thatRespondent also discharged Terry Coons, on or aboutAugust 26 and has not since reemployed him, because heengaged in Union or other protected concerted activity.Coons,now a college freshman,was hiredon July 23(before starting college the following fall) as a temporarysummer "helper" on the second shift (3:30 p.m.-1 a.m.),working mainly on the loading dock. He was discharged onAugust 27 or 28 with a document stating that he had been"Discharged because of excessive unexcused absenteeisms.Temporary employee," and was not recommended forrehire.His total length of employment with Respondentwas thus only about 1 month.The history of Coons' short tenure and discharge is inmany material aspects undisputed. Coons testified thatsoon after starting to work on August 26 (Monday), he feltilland informed Night Foreman Cunningham that "mystomach was bothering me and I felt like I was getting atouch of the flu." Cunningham thereupon excused him.That was around 5:30 p.m. Coons did not come in to workbeen held supported by a combination of factors,such as 'coincidence inunion activity and discharge',N.LR.B.v.CouncilMfg. Corp.,334 F.2d 161,164, 56 LRRM 2735 (8 Cir. 1964); 'general bias or hostility toward theunion',N.LR.B. v. Superior Sales, Inc.,366 F.2d 229, 233, 63 LRRM 2197(8 Cir.1966); variance from the employer's 'normal employment routine',N.LR.B. v.Melrose Processing Co., supra,351 F.2d at 698; and animplausible explanation by the employer for its action,N.LR.B. v. HarryF.Berggren & Sons, Inc.,406 F.2d 239, 245-46, 70 LRRM 2338 (8 Cir.1969), cert.denied,396 U.S.... SeeMead&Mount Construction Co. v.N.LR.B.,411F.2d 1154, 1157, 71 LRRM 2452 (8 Cir. 1969). .. .McGraw-Edison,supra.All of the factors to which the court there calledattention,and more, are present here. DIXISTEEL BUILDINGS, INC.419on the 2 following days, August 26 and 27 (Tuesday andWednesday), because of what he calls a "stomach .. .upset" not requiring medical attention. Coons concedesthat although he has a telephone at home, he did nottelephone or in any other way at any time communicatewith the plant to let them know he would not be in to work.He explains this failure, which is a violation of plant writtenrequirements (with which he claims to have been unfamil-iar),by stating that since he had been excused byCunningham on Monday evening "I figured that . . . anyother day that I was absent, it wouldn't be necessary for meto call in because they wouldassumeIwas sick." Coonsconcedes that where he worked as a helper on the loadingdock there was work to keep two men (of whom he was one)busy.As has been indicated, Coons claims unawareness of anyrequirement that an employee intending to absent himselffrom work notify the plant. His claim of ignorance issharply disputed in various ways. To begin with, there is noquestion that an employee handbook, which it is Respon-dent's practice to distribute to new employees (including,according to Plant Manager Gross, temporary summeremployees such as Coons), contains the following instruc-tion to employees:Your Obligations .. .When a shift begins and at all other starting andstopping times each employee is required to be at hisdesignatedjob place ready to work. It is the duty of anemployee to report for his scheduled shift unless he hasarranged in advance with his supervisor to be absent. Ifunavoidably prevented from reporting, the employeemust notify the company as far in advance of his shift aspossible and give satisfactory reason for his absence. Ifunable to give the proper timely notice referred toabove, the employee must present an acceptable excuseto the company for failure to do so.Since Coons denies he received a copy of this handbook orotherwise saw this particular portion of it-he concedesthat early in August he familiarized himself with the portionthereof dealing with wages- and Respondent was unableto provide explicit proof of the delivery of a copy of thehandbook to Coons, the handbook itself may be regardedas inconclusive on the issue of Coons' knowledge of theexistence of the rule.However, this (August 26-27, immediately preceding hisdischarge)was not the first occasion on which Coonsabsented himself from work without notifying the plant,and there is credible proof that on the earlier occasion hewas expressly alerted to the requirement. Indeed, Coons'42On cross-examination,after first indicating he did not"get to atelephone. . .until I got to my girl friend's house. . . [at] approximately4:30," Coons thereafter also stated,"Ibelieve the first time I was near atelephone was approximately 8 o'clock when I got home." He conceded,however, that not even then did he "call the plant ... to say that [I] hadnot been able to get to a phone before this."42From the trial transcript:TRIAL Exn,ut4ER:Had you been to East Moline visiting relatives?THE WITNESS [Coons]: Yes, sir.TRIAL Ex wINER:Is that when the car broke down?THE WITNESS:No, sir. The car broke down about five miles east ofNew London here.TRIALEXAMINER:What didyourhaving to go to East Moline toown account of that earlierabsence indicatesrecognition, ifnot knowledge, on his part of sucha requirement.The earlier episode of absence occurred on August 11,when Coons remained away for his entire 8-hour workshiftbecause(according to Coons' testimony) "my car quit onme on a country road" while "taking a girl home"en routeto work "just about an hour before I was to report to work... and I couldn't get to a telephone." Coons conceded,however, that at no time duringthe remainderof the day,either, did he telephone the plantor otherwisenotify hisEmployer that he would not be in to work.42 On thefollowing day(still accordingto Coons' testimony), while atwork in the factory, General Foreman Baughman ap-proachedhim and said,"We missed you yesterday" andasked him where he had been. Coons told him, "Iwas inEastMoline,Illinois,visiting some relatives. " 43At thistime,Coons had onlybeen inRespondent's employe about2 or 3 weeks. According to testimony of Respondent'sGeneral Foreman JohnBaughman,whom I credit in thisaspect, on this occasion, when he spoke to Coons after thelatter's return to work on August12, Baughman"explainedto him that he was supposed to call and let us know whenhe couldn't be there." Although Coonsdenies Baughmantoldhim this, not only on comparativetestimonialdemeanor do I preferBaughman's version,but it seemsquite unlikely that, after an unexcused and unexplainedabsence by an employee, the General Foreman wouldmerely chat amiably with him without reminding him of thestanding requirement that the plant be notified of aprojected or unavoidableabsence.Furthermore, Coons'own testimony on directexaminationthat when he failed toreport to work on August 11 when "my car quit on me on acountry road" while "taking a girl home" on his way towork,"I couldn't get to a telephone"(emphasis supplied),appears to betoken recognitionon hispart of the necessity,ifnot requirement, for calling the plant to notify them hewould not be in.44When, after his 2-day absence on August 26-27 withoutcalling in, Coons showed up for work on August 28, he wasinformed by General ForemanBaughmanthat "it had beentwo days and we hadn't heard from him . . . I [Baughman]told him that we had already typed up his discharge forexcessiveabsenteeismand that hewas no longer em-ployed." The decision to discharge Coons was made byBaughman;PlantManager Gross heard about it subse-quently.It is stipulated that Coons was "employed during hisentire tenureas summertemporary help, and would beexcluded from the [collective-bargaining]unit. It is furtherconceded that Coons has atno time sincehis discharge orvisit relatives have to do withyourcar breaking down the day before?THE WITNESS:Nothing.Coons later explained that he was taking the girl home on his wayback from East Moline,and that he arrived inNew London (about 10miles from Hannibal) at 3 p.m. He was due back to work in Hannibalat 3:30.94From the trial transcript:Q. [By Respondent's counsel] What difference did it make thatyou couldn't get to a telephone whenyour carbroke down?A. [By Coons] I don't know.However,Coonsalmost immediately attemptedto retrievehimself:Well, I thought the company should know why I wasn't at work,why I wasn't coming in. 420DECISIONS OF NATIONALLABOR RELATIONS BOARDsince starting school full time in September after hisdischarge, sought or been denied reinstatement or reem-ployment at the Hannibal plant; nor has it been offered tohim.With regard to his union activity at or in connection withtheHannibal plant, Coons described it as consisting ofsigning aunion card a few days after he was hired, anaction which was to his knowledge unobserved; attendingfour or five question-and-answermeetingswith perhaps asmany as 10 other employees, at the union representatives'motel, and three or four organizational meetings with 15 or20 other employees at a local union hall. He also, togetherwith a fellow employee (Woodson), furnished the Unionwith the names of other nightshift employees, and he placedunion literature on a table in the employees' rest area,which also to his knowledge was unobserved. He concedeshe did no handbilling until after his discharge. Thetestimony of union representatives Stuckenschneider andTodd, while corroborating Coons' testimony in this aspect,shows that various other employees-who have not beendischarged or in any way disciplined-were at least asactive, if not more active or far more active,in unionaffairs than Coons. General Foreman Baughman sworehe was unaware of any union activity on the part ofCoons before the latter filed his unfair labor practice chargehere.Respondent produced proof of the discharge of a numberofemployees other than Coons, under comparablecircumstances, for excessive or unexcused absenteeism.While I have credited General Foreman Baughman'stestimony that he explicitly notified Coons on the occasionof his earlier (August 11) unexcused absence that it wasnecessary to notify the plant if he would not be in for work,it should be emphasized that even if I made no such findingand even if it were to be assumed that Coons was on thelater occasion (August 26-27) unaware of such a require-ment,Respondent's discharge of Coons for failing to call inthat he would not be in to work on August 26 and 27 wouldstillnot be violative of the Act 45 Cf.TrojanSteelCorporation,180 NLRB No. 107,ForsterManufacturingCo., 175 NLRB No. 29. It does not appear that the unionactivity of Coons (a temporary summer employee whosetotal length of employment with Respondent was onlyabout a month, who was not a member of the bargainingunit [it is not here intimated that this circumstance is adefense to violation of the Act], and whose testimonialunsureness and evasiveness, if not worse, did not leave afavorable final impression upon me) was particularlynoteworthy.Certainly it did not compare with that ofRouse, nor apparantly even with that of other employeeswho were neither discharged nor disciplined or otherwiseretaliated against by reason thereof. Union membershipand activity do not preempt an employee from discharge45This is true notwithstanding Baughman's apparent concession duringcross-examination that ignorant violation of a workruleby an employeewould not be "grounds for discharge." Certainly it would be grounds if, asBaughman'scredited testimony establishes in the case of Coons, theemployee was expressly informed of the rule at least on the occasion (inCoons' case,August 11)of a prior unexcused absence.Although anexamination of Respondent's penalties for infraction of its "Plant Rules"contained in its employees'handbook indicates that the penalty for afor cause; and, subject to credibility requirements, theemployer may determine what constitutes cause, so long asitdoes not trespass the Act's preserve. As the Boardrecently stated inJ.P. Stevens & Co., Inc.,181 NLRB No.97:The Act's grant of rights to employees to engage inorganizing activities, to belong to a union, and toengage in collective bargaining was not intended todeprive management of its right to manage its businessand to maintain production and discipline.Measured by these standards, Respondent had sufficientcause for discharging Coons under the circumstancesshown. And the discharge not having been in violation oftheAct,Respondent was and is under no obligation toreinstate or rehire him; nor has it refused to do so, since hehas not applied for reemployment.Ifind that it has not been established by a fairpreponderance of the substantial credible evidence, asrequired, thatRespondent discharged, or has failed toreinstate or rehire, Terry Coons because of his union orotherprotected concerted activity as alleged in thecomplaint.D.8(a)(5)ViolationsThe complaint (paras. 7-12 and 14) alleges that since July3 Respondent has continued to refuse to bargain collective-ly with the Union as the duly designated representative of amajority of Respondent's employees in an appropriatecollective-bargaining unit, while at thesame time engagingin the programof 8(a)(1)violationswhich has beendiscussed, in order to undermine and destroy the Union'smajority representativestatus.Union organizational activity involving the ChargingParty at Respondent's Hannibal plant commenced inearnest inlateApril. By the beginning of July the Unionhad obtained signed collective-bargaining authorizationsfrom a majority of the Hannibal plant production andmaintenance employees. On July 3, after Hannibal PlantManager Gross refused to talk to union representatives whohad called on him, the Union, by certified mail, informedRespondent that it represented and wished to meet andbargain collectively with Respondent on behalf of Respon-dent'sHannibal plant production andmaintenanceemployees, as evidenced by authorizations received by theUnion from a majority of those employees and which itsignified it was willing to exhibit for verification. Thisformal request was received on the same day (July 3) byRespondent, which by its letter of July 7 refused torecognize or meet or bargain with the Union, on the groundthat it "doubts that your organization represents anuncoerced majority ofits [i.e.,Dixisteel's] employees in anyappropriate unit." No basis for the alleged doubt was setforth.The Union's offer to submit its authorization cardsfor verification was at thesame timedeclined because "thesecond violationfor tardiness or absenteeismisonlya 3-day suspension(and dischargefor the 4thviolation),as crediblyexplainedby Gross, andas is understandable,a stricter standard is applied by Respondent in regardto temporarysummeremployees,such as Coons was. Furthermore, the"rules" inthe employees'handbook(whichCoonsdenied receiving orseeing)arenot contractual,and, even iftheywere,Respondent'snonadherence theretowould not ofitself constitute an unfair labor practicein violationof the Actbut might at best be some evidence of one. DIXISTEEL BUILDINGS, INC.reasons which gave rise to this company's doubt of yourorganization's uncoerced majority status are such that theycan only be resolved through a board conducted secretballotelection."Respondent's position has remainedunchanged since then, and no bargaining has taken place,nor has the Union in any way been recognized.At the hearing, Respondent withdrew its denial of theappropriateness of the bargaining unit in question. I findthat the bargaining unit claimed, which is a conventionalunit of production and maintenance employees, is appro-priate for collective-bargaining purposes, as alleged in thecomplaint.An inspection of the Union's authorization cards inquestion discloses that their wording is totally clear and freefrom ambiguity. These cards, in bold letters captioned"AUTHORIZATION FOR REPRESENTATION," in plain termsdesignate and appoint the Union as the collective-bargain-ing representative of the signatory employees.Credited testimony of numerous employee signatories ofthese authorization cards, as well as other witnesses, clearlyestablishes,and I accordingly find, that the followingemployees, comprising a clear majority of Respondent'semployees in the foregoing collective-bargaining unit,voluntarily and without coercion or misrepresentation,unconditionally executed and delivered or caused to bedelivered to the Union such authorization cards, prior toJuly 3 (the date of said demand), with a clear understandingof the nature, contents, and effect thereof: 46Name1969-DateAlmandinger, D.P.6-24Almandinger, L. B.6-19Amburn, D.6-19Askew, R.6-21Bailey, J.6-20Brown, D. E.6-24Brownell,W. J.5-5Campbell, R. W.7-2Davis, G. L.6-9Donaldson, P. R.7-2Dudley, F. L.6-30Dusenberry,W.6-18Elkins, J. A.6-24Ebers,D. J.6-19Ely, J.M.6-4Fogle,D W.6-25Fountain, A. F.5-17Freeman, D. W.7-1Graham, M.5-20Green,W. C.5-16Hastings,G.W.6-18Hooper, E. H.5-20Kelley, J. E.5-17Kelley,W. L.6-548 See discussion,infra47C. E Churchill,who executed an authorization card on June 12, isnot included in the names of employees in the stipulated unit listfor July 3(G C Exh 23)The following additional valid union authorization cards wereunconditionally executed and delivered to theUnion,subsequentto July 3and prior to September 9 (i.e, the date of the Board-conducted unionelection)by additional employees of said collective-bargaining unit,likewise voluntarily and without coercion or misrepresentation,with a clearLear,C. H.6-17Luken R.6-18Malone,J.5-30Michaels,A. L.6-19Mickels,F. L.6-25Noel, R.6-18Porter,J.A.6-5Rhodes, R. D.5-20Rice,D.6-19Rouse,H. T.5-5Sanders, V.6-17Sellars,A.6-13Sheffield,T. E.6-13Sidwell,L.D.7-2Taylor, F.6-27Thomas,G.W.6-3Wade,R. L.6-17Walker, N. W.7-2Wienhoff,R.W.6-19Wilson,K. E.6-20Woodson,T.6-30421Total valid Unionauthorization cardsprior to July 3 .. .45.47It is stipulated that on July 3, the date of the foregoingunion request for recognition and collective bargaining, theaforedescribed collective-bargaining unit consisted of 83employees, including all of the 45 employees enumeratedabove whose authorizations it held on that date. Thus, onthat date (July 3), the Union was the duly designatedcollective-bargaining representative of 45 of the 83, or54.2% of the unit employees, a clear majority.Although the vast majority of the foregoing unionauthorization cards present no issues deserving comment, afew do and these will be individually discussed.1.AskewThe union authorization card concededly executed anddelivered by Richard Askew has been thrown into sharpquestion. Askew nowclaimsthat in connection with thatcard his fellow employee "Rouse told me if they had 51 percent of the cards or more that they could hold an election tosee if the Union could come in. I am sure he said that aboutan election." According to Askew, Union RepresentativeStuckenschneider had previously visited him no less than15-20 times and had also "said if they had enough of themthey could hold an election for a union." However, Askewconceded that he "read the card before [I] signed it," thathe did "understand what it said," and that he even made acorrection in the information (relating to his job classifica-tion) on the card before signing it. Of course, the card itselfunderstandingof their nature, contents,and effectName1969-DateDavis,D. (Henry)7-31Davis, SE.7-31Kinder, FE7-23Leake, BJ7-31Moyers, B. P7-23Murphy, J7-23Total additional valid Union authorization cards, July 3-September 9-6. 422DECISIONS OF NATIONAL LABOR RELATIONS BOARDsays nothing whatsoever about an election,and its purposeasindicatedby its wording is entirely clear.Nevertheless-for this purpose ignoring the semanticintricacies inhering in the word"could"as used byAskew-this would still not rule out the possibility that theuse to which the card would be placed was misrepresentedto him or that the card was conditionally delivered by himfor such other use(i.e. election)only or that his signature tothe card was procured through fraud.Cf.N.L.R.B. v.Koehler,328 F.2d 770(C.A. 7);Peterson Bros., Inc., 144NLRB 679;Morris&Associates,Inc.,138 NLRB 1160,1164-65;Englewood Lumber Company,130 NLRB 394. It isthese and similar considerations which tender the issues,largely of credibility,around which the validity of Askew'sauthorization revolves.Questionedmore closely concerning his conversationwith Stuckenschneider involving the card,when askedwhether Stuckenschneider told Askew"anything at allabout going to [Plant Manager] Mr. Gross's after he got amajority of the cards signed,"Askew did not deny this butresponded merely,"I couldn't say,"When asked to narratewhat Rouse told him, Askew replied that it was "that if theyhad 51 per cent they could have an election to see if theUnion could come in or not."Rouse,who received the signed authorization card fromAskew,testified that he explained to Askew that"it was anauthorization card for the union to represent the employeesfor the negotiations of a contract,the cards would go to thecompany for the union to be recognized.If they recognizedthe union then they would negotiate for a contract.. . . He[Askew] asked what if the company didn't recognize them.I told him the cards,then,would go to the Labor Board fora date set for an election....I told him that we wouldhave to have 51 per cent or better before the union could goto the company." Rouse flatly denies telling Askew that anelection could be held if the Union obtained signed cardsfrom at least 51 per cent of the employees.According to Union Representative Stuckenschneider, hevisited Askew at most three times in connection with unionorganizational attempts.On the first occasion,Stucken-schneider"toldMr.Askew that we were attempting to getall of the Dixisteel employees signed up and that as soon aswe did we would seek to get a contract from Dixisteel, askrecognition and seek to get a contract."StuckenschneiderOutlined our[i.e., the Union's] entire program to Dick[Askew].I told him about the Sheet Metal WorkersUnion, what we proposed to do.I asked him to sign acard....I handed him a card,explained the purpose ofthe card to him, explained what was contained on thecard....I read the card to him,I turned the light on inthe car,because my son was with me and he was tryingto keep warm, and I told him to lock the door while Iwas gone,and I had opened the door and I read thecard to him,I explained to him what it authorized us todo, that we could go to the company, demandrecognition from the company,and begin negotiatingan agreement as soon as the company agreed to do so. Ialso explained to him about the drafting of the contractproposal on the fact they would vote on it and so forth,before it was ever presented to the company.Stuckenschneider denies that the question of union electionwas in any way discussed or raised.On a subsequentoccasion,Mr.Askew and I had quite a lengthy conversation onthat particular night,the weather was warmer and hisentire family was outside, and I recall some of thechildren playing in the mud puddle,and Mr.Askew hada lot of questions about the union,about electing acommittee,about what the dues would be, aboutelections in the union,about how the union organiza-tional setup was-well,what the organizational setupwas, whether they would have their own local union orbelong to another local union,and so forth.And he saidthat he had gotten a lot of these questions from work,and I knew that Mr. Askew had been talking to thecompany about some of these things,or at least I hadgotten word that Mr.Askew had been in the companyoffice and talked to some of the company people aboutthese things.Again we talked about authorization cards.Iasked him several times to sign the card.I'm sure Iexplained the purpose of the authorization card to Dickagain, because I had gone over it with him on at leasttwo or three occasions,the purpose of the signing thecard was to authorize us to represent him.On this occasion,Askew asked Stuckenschneider "whathappens if the company won't deal with you, if thecompany won't agree to sit down and start negotiating, andI told him on this occasion. . .that the company had to, bylaw they had to deal with us once we got a majority signedup. However,if they didn't,we would have to file chargesagainst them, or we had an alternative of going to the Boardand seek an election." Askew promised that he would "signa card for Harry Rouse." A few days later, Stuckenschneid-er received from Rouse an authorization card signed byAskew.At no time has Askew sought the return of his card fromthe Union nor indicated to the Union that he did not wish itto represent him or to limit the purpose for which the cardshould be used.After careful evaluation of the record as a whole, andclose observation of testimonial demeanor, I am unable tocredit Askew's version of what he claims to have been toldthe authorization card was for.As has been stated, thewording on the card is plain,clear,and explicit;and Askewhad ample opportunity not only to read but to study andruminate on it. Indeed,he himself concededly made acorrection on it before signing it.And on the basis ofobserved testimonial demeanor I have no hesitationwhatsoever in preferring the testimony of Stuckenschneiderand Rouse to that of Askew.Both Stuckenschneider andRouse impressed me as credible witnesses;the same can beno means be said for Askew,as I have already had occasionto indicate in a previous connection.Stuckenschneiderfurnished a comprehensive,clear,and convincing accountof his dealings with Askew,as distinguished from Askew'sincomplete version, haltingly delivered with evasiveness,alleged memory lapses, and overt hostility. In the normallydifficult task of credibility assessment, I was not uninflu-enced by what appeared to me to be Askew's duplicitousattempt-alluded to in a previous connection-to escapefrom the pretrial affidavit which he gave to the Board agentat a time when he had no discernible motive to tell other DIXISTEEL BUILDINGS, INC.than the truth. Having closely observed Askew. I receivedthe impression that he was attempting to engage indeception at the hearing in attempting to thread his way outof that affidavit. Under these circumstances, and consider-ing the countervailing evidence, I am unable to creditAskew's testimony to the effect that the authorization cardwhich he signed was to be limited to or utilized only for orin connection with a Union election. I accordingly find thatthe authorization card which Askew executed and deliveredwas a valid designation of the Union as his collective-bargaining representative and that it was unconditionallyso intended and delivered by him.2.EbersMaintenanceman Daniel Joseph Ebers testified that atthe time he received and signed the union authorizationcard he was told it was "just . . . for recognition ... justabout so the union could be recognized by the company,"and that nothing was said about an election at any timebefore he signed the card. However, Respondent's counselsucceeded in eliciting from Ebers that "when [I] signed thecard . . . Dust started working then, and I didn't know howthe company was. So, I signed one just in case I didn't likethe company, then, I could vote for the union to see if theycould do something for me.. . . Just kind of a safety valve,if I didn't like the company, I could go with the union, if Ididn't like the union, I could go with the company." Eberstold this to an associate of Respondent's counsel when inthe course of his trial preparation Ebers was interviewed byhim in Respondent's Hannibal plant office in the presenceof Plant Manager Gross.As has been indicated a number of times, the wording ofthe authorization card here is plain and clear. There is noevidence that in signing it Ebers was in any way misled;indeed, the evidence establishes the contrary. Although ithas repeatedly been held that an employee's "subjectiveintent"-particularly as attempted to be reconstructed orallegedly reconstructed under the watchful eye of hisemployer (especially an employer who has meanwhileengaged in unfair labor practices to oust the union) at thetrial-is irrelevant or of questionable weight48, there isnothing to indicate that Ebers did not intend its conse-quences at the time of execution as well as thereafter;namely, appointment and authorization of the Union as hiscollective-bargaining representative. Such authorizationsare, of course, always subject to revocation or withdrawal,which was not the case here.I find that the union authorization card of Daniel JosephEbers was unconditionally executed and delivered by himas a valid designation of the Union as his collective-bargaining representative.3.RhodesNightshiftplateshear operatorRudy Dale Rhodes,describing the circumstances attending the execution of hisunion authorization card, testified that he was told by48 See, e g,NL R Bv.GisselPacking Company,395 U S 575, 608,N L R Bv AmericanArt Industries, Inc.,415 F 2d 1223,1228-1229(C.A. 5),InternationalUnion,UAW v. NLRB (Preston Products Corp),392 F 2d801, 807-808 (C A.D C ), cert denied 392 U S 906,NLRB v423Rouse "that they were passing cards around to try to get aunion to negotiate with the company so that if we gotenough cards and everything to negotiate that they wouldvote on it." However, a long interval of time havingelapsed,Rhodes also testified that "I [Rhodes] don'tremember exactly what he [Rouse] said"; and he thenconceded that Rouse didnotuse the word "vote," althoughhe still later indicated that Rouse did speak of a "vote on acontract" (emphasis supplied).Rhodes continued toemphasize, "I don't really recall exactly just what his wordswere, it has been so long ago." With his recollectionrefreshed by a more contemporaneous pretrial affidavitgiven to a Board agent, Rhodes at length testified that"Harry [Rouse ] gave me the card and said they were tryingto get a union and he asked me if I would want the union torepresent me. I told him that I wanted the union more orless to represent me. I read the card, signed the card, and hesaid that if enough cards were gathered that the unionwould take them to Mr. Gross and they'd go ahead." Headded that he was unable to recall "what was said about anelection," and after what appeared to be an overtaxinglysupreme effort on his part he insisted that "I just don'tknow how to recall it any more than I have." However, heagreed that he both read and understood the authorizationcard which he filled in and signed.Employee Harry Rouse testified firmly, unequivocallyand convincingly, that he did not solicit Rhodes' card at all,but that employee Lear (who did not testify on this)apparently did. In view of Rouse's testimony concerning hisown extensive card solicitations, I am unable to perceiveany reason why Rouse-who impressedme asa truthfulwitness-should deny that he also solicited Rhodes' card,unless he in fact did not do so. I credit Rouse's testimony inthis aspect.Rhodes demonstrated a concededly highly deficientrecollection of the circumstances surrounding his executionof his union authorization card, exhibited a high degree ofequivocation concerning the nature of any discussion aboutan "election" or "vote," and conceded that in any event itwas "vote ona contract"which was mentioned. Notwith-standing Rhodes' pitifully inadequate or perhaps pretendedor apprehensive recollectional endeavors, he concededwithout equivocation that he read and understood theauthorization card which he filled in and signed. I do notcredit so much of his testimony as may conceivably beconstrued to indicate that he was told that the card was forunion election purposes or for union election purposesonly. See cases cited, supra, footnote 48.I find that the union authorization card of Rudy DaleRhodes was unconditionally executed and delivered by himas a valid designation of the Union to be his collective-bargaining representative.4.The "Todd Cards" contentionAlthough not known to Respondent at the time of itsrejection of the Union's recognitional request, during thetrial certain testimony elicited from union representativeSouthbridge SheetMetalWorks,380 F 2d 851, 855-856 (C A1);MariePhillips, Inc,178 NLRB No. 53;McEwen Manufacturing Co,172 NLRBNo 99,Levi Strauss & Co,172 NLRB No 57; G & ATruck Line,Inc,168NLRB No. 106, enfd 407 F.2d 120 (C A 6) 424DECISIONSOF NATIONALLABOR RELATIONS BOARDDavid E. Todd on his direct examination, and reiterated oramplified onvoir direor cross-examination, forms the basisfor the additional contention by Respondent at this timethat the Union's authorization cards are invalid for thepurpose of establishing the Union's asserted representativestatus.Even though this did not form a basis forRespondent's rejection of the Union's bargaining request, itis nevertheless necessary to examine this contention, sincethere cannot be said to arise any obligation to bargain withother than a duly authorized representative possessing validcredentials. The "Todd cards" contention now raised goesto the essence of the validity of the Union's bargainingcredentials.Todd's testimony indicates that in his solicitation of theunion authorization cards of employees (perhaps as manyas about 20), he clearly and correctly explained to theemployees that the cards were for recognitional purposes.However, according to his testimony, he also indicated tothem that "we intended to demand recognition from thecompany . . . as soon as we got a strong majority of thepeople signed up in the plant, which as far as we wereconcerned would have to be at least 60 per cent" and that"we intended to attempt to negotiate a contract with themand if we were not successful in doing this that we wouldprobably file for an election.. . . if we were unsuccessful ingetting recognition, getting our demand met, that we wouldprobably file a petition at the Board, at the N.L.R.B., for anelection."Although Todd testified that according to hiscalculationstheUnion has achieved around 61% ofstrength, on July 3, as has been demonstrated above, it hadattained only somewhat over 54% of strength. Under thesecircumstances,Respondent now raises the additionalcontention that the cards do not establish representationalstatus on the part of the Union.After careful consideration of Respondent's contentionin this regard, I have concluded that I cannot agree with it,for the following reasons: (1) The Act (Secs. 9(a) and8(a)(5)) requires an employer to bargain collectively withthedesignated representative of amajority of unitemployees. Since the Union here clearly fulfils thatrequirement, under the circumstances shown Respondentwould appear to be in default of the requirement. There isinsufficient basis for inferring that the employees, whoseprotection is the purpose of the Act, acted or intended towaive the Act's protections or provisions, even if they couldin view of the paramount public interest. (2) In view ofTodd's clear explanation of the purpose of the card asrepresentational, his added remarks bear the character ofsurplusage statements of intended union strategy, so tospeak, subject to modification as strategy invariably is. (3)A reasonable contextual interpretation of Todd's remarkhere singled out, is that he utilized "60%" as a mereconvenient round-figure example of a "strong" or"definite" majority. However, it cannot be said as a matterof law that the 54.2% attained by July 3 is also not "strong"and "definite." (4) Todd's "60%" observation was notpromissory or conditional in nature, and it cannot beregarded as creating an estoppel on the Union's part to actfor the protection of the employees in accordance with therights expressly secured to them by the Act. Todd did notundertake not to use the cardsunlessthe Union obtained60%. (5) There is neither evidence nor evidentiarysuggestion that the employee signatories in question wouldnot have executed the cards but for Todd's "60%"observation.G & A Truck Line, Inc. v. N.L.R.B.,407 F.2d120, 122-23 (C.A. 6);McEwen Manufacturing Co., 172NLRB No. 99;Levi Strauss & Co.,172 NLRB No. 57. (6)The evidence overwhelmingly establishes that the employ-ees understood the terms of the authorization cards whichthey signed. Those terms are clear and unambiguous. (7)There is neither evidence nor indication that any employeelimited the use of his card to a 60% majority contingency.There is nosuggestionin any testimony of any employee tothat effect. (8) Since actual, but at any rate not "decisive" (Marie Phillips, Inc.,178 NLRB No. 53, misstatements toemployees as to already having a majority of cards signedhave been regarded as not vitiating the cards ( G & ATruckLine, Inc.,168 NLRB No. 106), Todd's "60%" observationhere shoulda fortioribe so treated. (9) It is to be noted,finally,thatnota single employee has raised thiscontention,whichmay at best be viewed as a matterbetween the employees and the Union. On the contrary, itis the Employer who now casts himself in the role of self-appointed vindicator or protector of employees' supposedbest interests (when they coincide with his own). "In effect,he [the employer] seeks to vindicate the rights of hisemployees to select their bargaining representative. If theemployeesare dissatisfiedwith their chosen union, theymay submit their own grievance to the Board. . . . Theunderlying purpose of this statute is industrial peace. Toallow employers torelyon employees' rights in refusing tobargainwith the formally designated union is notconducive to that end,it is inimicalto it."Brooks v.N.L.R.B.,348 U.S. 96, 103.For the foregoing reasons, I reject Respondent's conten-tion that Todd's "60%" observations negate the Union'sclaim of representational status here and freed Respondentfrom its statutory obligation to bargain with the Union.Itwill be recalled that in refusing to recognize or bargainwith the Union, or even to look at its signed authorizationcards,Respondent had merely given as its reason that it"doubts that your organization represents an uncoercedmajority of its employees in any appropriate unit."As has been indicated, at the hearing Respondentwithdrew its denial of the appropriateness of the bargainingunit, and no evidence whatsoever has been presented ofcoercion of any employee.It is clear from the Supreme Court's recent unanimouspronouncement inN.L.R.B. v. Gissel Packing Co.,395 U.S.575, that an employer's "good faith doubt" as to a Union'srepresentative status, being "largely irrelevant" (id at 594),is no longer an answer to a refusal to bargain; at any ratewhere, as here, "there is . . . interference with the electionprocesses" through "independent unfair labor practiceswhich tend to preclude the holding of a fair election"(idat595).49As has been shown, Respondent here engaged in amassive program of unfair labor practices to prevent its99The full SupremeCourt decisionpassage is: `Because the employers'unfairlaborpractices which tend to preclude the holding of a fair election,refusal to bargain in each of these cases was accompanied by independentwe need notdecidewhether a bargaining order is ever appropriate in cases DIXISTEEL BUILDINGS, INC.employees from bargaining collectively through thebargaining representative designated in the unambiguousrepresentation cards which they had executed of their ownfree will and choice.50 Respondent's actions here in totalitybespeak rejection of the collective bargaining principlewhich is imbedded as a lodestone of national industrialrelationspolicy.Thequantum,nature, and timing ofRespondent's manifold violations of Section8(a)(1) alonewould justify such conclusion and require appropriateremedy.I find that on and since July 3, 1969, Respondent hasrefused, and continues to refuse, to recognize, meet, orbargainwith the Union, notwithstanding the Union'srequest and status on said date as the duly designatedcollective-bargainingrepresentativeofamajorityofRespondent's employeesinanappropriate collective-bargainingunit;thatRespondent engaged in the unfairlabor practices found in "III B" and "IIIC," supra,in orderto undermine, dissipate, and destroy said majority repre-sentationalstatus of the Union; that by refusing to bargainwith the Union and by engaging in said unfair laborpracticeswith the aforesaid purposes, Respondent inrejection of the collective-bargaining principle sought toevade and avoid its collective-bargaining obligation underthe Act; and that for these reasons and upon the entirerecord Respondent has violated Section 8(a)(5) and (1) ofthe Act. SeeN.L.R.B. v. Gissel Packing Co.,395 U.S. 575.IV.REPORTON OBJECTIONS TO ELECTIONAs indicated at the outset, there has been consolidatedwith the unfair labor practices case (No. 14-CA-5227) arelated representation case (14-RC-6230), for the purposeof hearing certain related issues in the representation casearising out of the petitioning Union's objection filed thereinto the election which the Union, despite its 54% majority onJuly 3, lost by a vote of 41 to 29 on September 9.51 In short,where there is no interference with the election processes"(Gissel, supraat595, emphasis supplied)50 If, as Respondent claims, it"doubted" the Union's representativestatus on July 3 for a variety of reasons, any such doubts, if bona fide,could readily have been resolved by permitting the Board's secret electionprocesses to proceed without interferenceWithout having assigned any reason, prior to the hearing herein, for itsalleged "doubt" of the Union's representative status, Respondent nowadvances a variety of "reasons " First, it states that two other unions hadfailed in previous organizational attempts,neither of these unions hadmade any recognitional request and the earlier cards were not onlysuperseded by those here, but they were destroyed. Respondent at no timeon or after July 3 made any attempt to ascertain the facts concerning itsemployees' representational desires in a lawful manner, cf.StruksnesConstruction Co,165 NLRB No 102, cited approvingly inGissel, supraat609Moreover, a party'sipse dixitassertion that he has a "doubt" no moreestablishes thatin facthe has the doubt than his mere assertion of anyother alleged fact establishes that to be a fact See, e.g,Gissel, supraat 597("bona fide dispute"),G & A Truck Line, Inc v NLRB,407 F.2d 120,123 (C A6),InternationalUnion,UAW [Preston Products Corp] vNLRB392 F 2d 801, 808 (C A D C.), cert denied 392 U S906, N L R Bv Southbridge Sheet Metal Works,380 F 2d 851, 856 (C.A. 1) Furthermore,Respondent'snumerous unfair labor practices in the critical interveningperiod between the Union's recognitional demand (July 3) and the Boardelection (September 9), superadded to those before and its long-standingdeterminationto avoid collective bargaining, tend to throw into sharpquestion the alleged fact of Respondent's professed "doubt" "In casessuch as this, where the employer's unfair labor practices are clearlyestablished, both before and after the demand for bargaining, the goodfaith of his doubts of the union majority may properly be regarded with425the Union in such of its objections as have been referredhere for consideration, asserts that it lost the electionbecause of the Employer's reelection misconduct consistingof those actions which form the subject of the complaint inthe unfair labor practices case here. Inasmuch as these havealready been extensively discussed and findings made inrelation thereto, no reiteration is here called for.It is accordingly found, for reasons fully explicatedsupra,that Union Objections 1, 2, and 9 (interrogation), 3, 4, and 5(economic threats and assertions of futility of unionizationand collective bargaining), and 12 (assurances of economicbetterments in the event of rejection of the Union),52 datedSeptember 16, 1969, to the conduct of the election ofSeptember 9, 1969, having been established to be meritori-ous, should be sustained, and that that election shouldaccordingly be voided and set aside and its results annulled,and I so recommend.53Upon the foregoing findings and the entire record, I statethe following:V.CONCLUSIONS OF LAW1.At all material times, Dixisteel Buildings, Inc.,Respondent herein, has been and is an employer engaged incommerce within the meaning of Section 2(2), (6), and (7)of the Act.2.At all material times, Local 93, Sheet Metal WorkersInternationalAssociation,AFL-CIO, has been and is alabor organization within the meaning of Section 2(5) of theAct.3.By the conduct set forth in section "III B," "III C 1,"and "IIID," supra,which has been found to constituteunfair labor practices, Respondent has interfered with,restrained, and coerced its employees, and is interferingwith, restraining, and coercing its employees, in the exerciseof rights guaranteed to them by Section 7 of the Act, inviolation of Section 8(a)(1) of the Act.some suspicion "N L R B v. Cumberland Shoe Corp,351 F 2d 917, 921(C.A 6) Respondent's unfair labor practices here are also consistent withan absence of real doubt on its part and with a desire to utilize theinterveningperiod to dispel the union majority or at least to destroy theconditions required by public interest for a fair and uncoerced election.Under thecircumstances here presented,Icannot accept Respondent'sinsistence that it was justified in flatly rejecting the Union's requests onJuly 3 to meet with it and examine its written credentials,as a preliminaryto collective bargaining,simply because on two prior occasions two otherunions had obtained only a few authorization cards, and it desired a BoardelectionAs emphasized by the Supreme Court, inGissel, supra at595-6600,the Act does not require a Board-conducted election and certification as aprecondition to collective bargaining.SiThe Union petitioned for the election after Respondent's PlantManager Gross refused to see its representatives when they called on himon July 352No comment is made concerning the Regional Director'srecommendations concerning other Objections(i e., 6, 7, 8, 10, 11, and 13)to the conduct of the election which have not been referred to the TrialExaminer13The election-related conduct violative of Section 8(a)(1), as herein,may be regarded as necessarily interfering with free and untrammeledBoard-conducted elections, seeIndustrial Steel Products Company, Inc,143NLRB 336,Playskool Manufacturing Co,140 NLRB 1417, 1419;Dal-TexOptical Company, Inc.,137 NLRB 1782, 1786-87.It is noted that at the trial Respondent withdrew the affirmative defensepleaded in its answer as amended at the trial. The affirmative defense hadalleged thatthe conduct of the Unionas well as of the bargaining unitemployees, in the preelection period interfered with a fair election, makingcertification or a bargaining order inappropriate without another election. 426DECISIONSOF NATIONALLABOR RELATIONS BOARD4.By the conduct set forth in section "III C I,"supra,which has been found to constitute unfair labor practices,Respondent has discriminated in regard to the hire, tenure,and terms and conditions of employment of its employees,thereby discouraging membership in a labor organization,in violation of Section 8(a)(3) of the Act.5.By the conduct set forth in Section "IIID," supra,which has been found to constitute unfair labor practices,Respondnet has refused and is refusing to bargaincollectively with the duly designated representative of itsemployees, in violation of Section 8(a)(5) of the Act.6.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.7.It has not been established by a fair preponderance ofthe substantial credible evidence in this proceeding thatRespondent discharged 'Terry Coons from its employ, orfailed to reinstate or reemploy him, in violation of Section8(a)(3) or (1) of the Act as alleged in the complaint herein.VI.REMEDYWith regard to remedying the unfair labor practicescomprising the violations of Section 8(a)(1) and (3) whichhave been found, I shall recommend the usual cease-and-desist order and affirmative relief customarily ordered incases of this nature, involving interference, restraint, andcoercion and discriminatory treatment of employees. Therecommended Order in this aspect will include a provisionrequiringRespondent to reimburse its employee HarryRouse for pay of which he was deprived by the describedunlawful 3-day suspension, together with interest, lessapplicablenet earnings, if any, all to be computed in themanner prescribed by the Board in F. W.Woolworth Co.,90NLRB 289, andIsisPlumbing & Heating Co., Inc.,138NLRB 716; and Respondent shall be required to makeavailable necessary records for computation of backpay. Inview of the fact that the unfair labor practices here are sonumerousand are of a character striking at the main rootsof the Act and its intended guarantees, I shall include aprovision requiring Respondent to cease and desist fromany infringement on the rights secured by Section 7 of theAct. The usual notice posting will also be recommended.Concerning the Union's objections to the conduct of theelection held on September 9, 1969, in Case 14-RC-6230, inorder to implement my recommendations that thoseobjections be sustained to the extent indicated, I shallrecommend that that election be set aside and its resultsannulled and, for reasons to be shown, that the petition54Thus, inA.3. Krajewski Manufacturing Co., Inc.,180 NLRB No. 173,involving theissueof whether a single violation of the Act, consisting ofthedischarge of the employee Union leader during the preelectionperiod-comparable to the case of Rouse here-alone,withoutmore,justifies a bargaining order,the Board held that it did, stating:Respondent contends, in its statement of position,that this dischargewas the result of a single isolated action and is insufficient to establisha violation of Section 8(aX5) or to sustain a bargaining order.We findno merit in this contention.It is a well-established fact that adiscriminatorydischargeofan employee because of his unionaffiliationgoes to the very heart of the Act. Furthermore, thedischarge of the union leader,as here, serves as a warning to theemployees that the employer has the power to take action whichaffects the employees'livelihoods and that it is willing to implementsuch power against union adherents.The implementation of suchpower against the union ringleader is just as likely to accomplish thetherein be dismissed and all proceedings held thereunder bevacated.Itremains to consider the appropriate remedy forRespondent's violations of its bargaining obligations underSection 8(a)(5) of the Act, in the conjoined frame ofreference or matrix of its massive violations-no less than36 in number-of Section 8(axl) of the Act and its furthersignificantviolation-discriminatorydisciplineof itsemployees' organizational leader and "spearhead" on thevery day after he attended a Board preelection hearing-ofSection 8(a)(3) of the Act.Ithas been found that the Union represented anuncoercedmajority of Respondent's employees in anappropriate bargaining unit at the time of its request, onJuly 3, for recognition and bargaining; that Respondentout-of-hand refused to see or meet with, much lessrecognize or bargain with, the Union then or at any timesince then; that Respondent did not in good faith refuse torecognize or bargain with the Union, but rather because itwas motivated by its rejection of the collective-bargainingprinciple and by its desire to gain time to undermine theUnion and dissipate its majority status; and that Respon-dent thereafter engaged in extensive and flagrant violationsof Sections 8(axl) and (3) of the Act in order to carry out itspurpose of ousting the Union, which it thereby succeededin doing. It is not the purpose of a Board election to stampthe Board's formalimprimaturof approval on an electionresult brought about in this way. The total restraining andcoerciveeffecton the employees of Respondent's"independent" violations of Section 8(a)(l)-27 of 36,involving 13 of 18 separate incidents, occurring in thecritical 2-month period between the Union's recognitionalrequest (July 3) and the Board election (September 9)-andthe powerfully restraining and coercive impact of Respon-dent's unlawful discriminatory suspension action againstunion employee "spearhead" Rouse on the very day afterhis return from the Board representation case hearing in St.Louis (August 7), should notbe minimized54 It would bedifficult to imagine clearer warning signals than these,considering their overall scope and continuing nature.As has been shown, Respondent had no absolute right toinsist on an election under the circumstances shown, as aprecondition to meeting with the Union to establish itscredentials for bargaining purposes, and certainly noshadow of a right to insist on a Board election inorder to utilize theinterregnumforousting the Unionthrough unlawfulmeans.SeeN. L. R. B. v. Gissel PackingCompany,395 U.S. 575. Having violated the law in bothdestruction of employee support forunionization as would a greaternumber of unfair labor practices which individually have a lessgrimpact.In our opinion,a bargainingorderiswarranted on the facts of thiscase.After rejectingthe Union'sbargaining demand,the Respondentsuccessfully usedthe time available before the election to underminetheUnion's majority by discriminatorilydischargingAndreoli, theleaderof the Union'sorganizational drive among the employees. It isunlikely thatthe lingeringcoerciveeffectof thisdiscriminatorydischargecould be neutralizedby conventionalremedies so as toensure a fair rerun election.We therefore find that the employeesentiment expressed through the cards is a more reliable measure ofemployee desires and thatstatutorypolicies are bettereffectuated byissuing abargaining orderthan directing a rerun election. DIXISTEEL BUILDINGS, INC.regards, Respondent should not now be permitted to retainthe fruits of its double wrong; nor should the declarednational policy favoring collective bargaining be derailed tofavorapartywho has established the roadblocks.Employers-even those, unlike Respondent, entertaininggood-faithdoubt as to a bargaining representative'scredentials-who insist on a Board-conducted electiontoresolve"doubts,"should-again,unlikeRespondent-scrupulously refrain from interference with,restraint,or coercion of their voting employees' rightsunder the Act, in the necessary waiting period before theBoard election can be held. If, like Respondent, they donot, they can in good conscience neither insist on theBoard's approval of the contaminated election resultswhich they have brought about, nor as of right demandanother election (or elections) at some indeterminate futuretime when the consequences of their unlawful actions havehopefully been forgotten or dimmed (which in some casesthey never are). Although the Board normally favorselections as a preferred instrumentality for determiningemployees' representation desires, where an employer hasby his own actions rendered that machinery unworkable,the less ideal measure of "card strength" may be resorted toas the only feasible alternative, considering all factorsincluding time. InN. L. R. B. v. Gissel Packing Company,395U.S. 575, the Supreme Court indicated that the Board mayon the basis of an 8(a)(5) or (1) violation issue a bargainingorder based on union authorization cards where "thepossibility of erasing the effects of [the] past practices andensuring a fair election (or a fair rerun) by the use oftraditional remedies . . . is slight and that employeesentiment once expressed through cards would, on balance,be better protected by a bargaining order(395 U.S.at 614-15).In this case, the quantitativemassiveness and thequalitative nature of the unfair labor practices committedby Respondent, reflected against the spectrum of the smallcommunity, observed factory worker level, and time factorsinvolved, persuade me that Respondent's violations wouldtend to leave lasting scars with lingering coercive effects onthe employees and that they are in the aggregate of sosubstantial a nature as to preclude the holding of a fair andfree election in the reasonably foreseeable future. I find thatunder the circumstances shown there is "insufficientindication that a . . . [rerun] election would definitely be amore reliable test of the employees' desires than the cardcount taken before the unfair labor practices occurred."N.L.R.B. v. Gissel Packing Company,395 U.S. 575, 616. Forthese reasons I have concluded that the desires ofRespondent's employees, as expressed by the validauthorization cards signed by a majority of the employeesin the unit, can be better protected, and statutory policieseffectuated, by the issuance of a bargaining order, and Ishall accordingly so recommend.N.L.R.B. v. Gissel PackingCompany, supra.See also, e.g.:N.L.R.B. v. Wylie Manufac-turing Company, 417F.2d 192 (C.A. 10), cert. denied 397U.S. 913;International Union,UAW v. N.L.R.B. (PrestonProducts Corp.),392 F.2d 801 (C.A.D.C.), cert. denied 39255That any possible subsequent loss of union majority, under thedemonstrated circumstances, would not render inappropriate a bargainingorder, seeN L R B v Gissel Packing Company,395 U.S 575, 610,N L R.B427U.S. 906;Hecks, Inc.,181 NLRB No. 129;Transport, Inc. ofSouth Dakota et al.,181 NLRB No. 69;Mink-Dayton, Inc.,181 NLRB No.40; A. J. Krajewski Manufacturing Co., Inc.,180 NLRB No. 173;Louisburg Sportswear Co.,180 NLRBNo. 114 and 173 NLRB No. 101;NollMotors, Inc.,180NLRB No. 60;Chris Christou, d/b/a Solvay Baking Co.,180 NLRB No. 25;General Steel Products, Inc.,180 NLRBNo.8; American Cable Systems, Inc.,179 NLRB No. 149;U-Tote M of Oklahoma,179 NLRB No. 141;InternationalHarvester Co.,179 NLRB No. 124;Renner Plumbing, etc.,179 NLRB No. 103.55Upon the basis of the foregoing findings of fact andconclusions of law and upon the entire record in thisconsolidated proceeding, and pursuant to Section 10(c) ofthe Act, I hereby make the following:RECOMMENDED ORDERDixisteel Building, Inc., its officers, agents, successors,and assigns, shall:1.Cease and desist from:a.Directly or indirectly interrogating any employeewith respect to his or other employees' union affiliations,desires, sympathies, or activities,so asto interfere with,restrain, or coerce him or them in the exercise of the right ofself-organization, the right to bargain collectively, or anyother right secured by the National Labor Relations Act, asamended.b.Directlyor indirectly threatening to refuse tobargain, or to refrain from bargaining, in good faith withany duly designated representative of its employees; ordirectlyor indirectly indicating that such collectivebargaining, or employees' exercise of their right to bargaincollectively, will be futile and of no avail.c.Directly or indirectly promising, assuring, or holdingout in prospect to any employee any wage increase,economic betterment, or other benefit or thing of valueconditioned on his withdrawal from or rejection of, or inorder to induce him or other employee to refrain from,union membership, affiliation, sympathy, support, assist-ance, or activity.d.Directly or indirectly threatening any employee withdischarge, loss of employment, layoff, economic or otherloss,harm, detriment, or reprisal to himself or otheremployee for exercising or attempting to exercise his rightto join or assist a labor organization, his right to bargaincollectively, or any other right secured by the NationalLabor Relations Act, as amended.e.Discouraging membership in or lawful activities onbehalf of Local 93, Sheet Metal Workers InternationalAssociation, AFL-CIO, or any other labor organization ofRespondent'semployees,by suspending, laying off,discharging, or failing or refusing to permit to work for pay,or to reinstate or rehire, or by threatening to do so, anyemployee because of his union membership or activities orbecause of his exercise of any other right under theNationalLaborRelationsAct,asamended; or byotherwise discriminating or threatening to discriminateagainst any employee in regard to hire or tenure ofvKatz,369 U S 736, 748 fn. 16,N LR B. v P Lorillard Company,314U.S. 512,New Alaska Development Corp,180 NLRB No 150,AmericanCable Systems, Inc,179 NLRB No 149 fn 3 428DECISIONSOF NATIONALLABOR RELATIONS BOARDemployment or any term or condition of employmentbecause of his union sentiments or activities or his exerciseof any right under the Act.f.Failing or refusing to bargain collectively with Local93,SheetMetalWorkers InternationalAssociation,AFL-CIO, as the exclusive bargaining representative of theemployees in the following unit:All production and maintenance employees,excludingoffice clerical and professional employees, temporarysummer help, guards and supervisors, employed byDixisteel Building, Inc., at its plant, factory, or premisesin Hannibal, Missouri.g.In any other manner interfering with, restraining, orcoercing employees in the exercise of their right of self-organization; to form, join, or assist any labor organiza-tion; to bargain collectively through representatives of theirown choosing;, to engage in concerted activities for thepurposes of collective bargaining or other mutual aid orprotection; or to refrain from any and all such activities.2.Take the following affirmative actions which arenecessary to effectuate the policies of the Act:a.Make Harry Rouse whole, in the manner set forth inthe "Remedy" portion of this decision, for any loss of paysuffered by him as the result of Respondent's unlawful 3-day suspension of Rouse on August 8, 9, and 11, 1969;expunge from its records any reference to said suspensionas involving any fault on the part of Rouse; restore Rousetohis full seniority and other rights, privileges, andperquisites as if said suspension had never taken place; andpreserve and,. upon request, make available to the Boardand its agents, for examination and copying, all payrollrecords,socialsecuritypayment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amount of backpay due hereunder.b.Upon request, bargain collectively in good faith withLocal 93, Sheet Metal Workers International Association,AFL-CIO, as the exclusive bargaining representative ofRespondent's employees in the unit found appropriate withrespect to rates of pay, wages, hours of employment, andother terms and conditions of employment and embody ina signed agreementany understanding reached.c.Post in its plant in Hannibal, Missouri, copies of thenotice attached hereto marked "Appendix." 56 Copies ofsaid notice, on forms provided by the Regional Director forRegion 14 shall, after being signed by Respondent'sauthorized representative,be posted by Respondentimmediately upon receipt thereof and maintained by it for60 consecutive days thereafter in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken toinsure that said notices are not altered, defaced, or coveredby any other material.d.Notify said Regional Director, in writing, within 20days from receipt of this Decision and RecommendedOrder, as to what steps have been taken to complytherewith.IT IS FURTHER RECOMMENDED that the complaint in Case14-CA-5227 be and the same is hereby dismissed as to allviolations alleged but not herein found; and that theUnion's objections dated September 16, 1969, to theelection of September 9, 1969, in Case 14-RC-6230 besustained to the extent indicated in the findings made in theforegoing decision,that the election therein be set adideand the results annulled, and that the Petition forCertification of Representatives filed by the Petitioner insaid case be dismissed and all proceedings held thereunderbe vacated.5756 In the event no exceptions are filed asprovided bySection 102.46 oftheRules and Regulations of the NationalLaborRelations Board, thefindings,conclusions,recommendations,and Recommended Order hereinshall, as provided in Section 102.48 of the Rules and Regulations, beadopted bythe Board and become its finding,conclusions,and order, andall objections thereto shall be deemed waived for all purposes.In the eventthat the Board'sOrder is enforced by a judgment of a United States CourtofAppeals,thewords in the notice reading"Posted By Order of theNationalLaborRelationsBoard"shallbe changed to read"PostedPursuant to a Judgment of the United StatesCourt of AppealsEnforcingan Order of the NationalLaborRelations Board."57 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read:"Notify saidRegional Director, inwriting,within 10 days from the date of thisOrder,as to what steps havebeen takento complyherewith."APPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial at which all sides had the chance to presentevidence and arguments, the decision is that DixisteelBuildings, Inc., has violated the National Labor RelationsAct, and we have therefore been ordered to post this notice.The National LaborRelationsAct gives you, as anemployee, these rights:To engage in self-organizationTo form, join, or help unionsTo bargain collectively through arepresenta-tive of your own choosingTo act together with other employees tobargain collectively or for other mutual aid orprotection; andIf you wish, not to do any of these things.ACCORDINGLY, WE GIVE YOU THESE ASSUR-ANCES:WE WILL respect all of your rights under the NationalLabor Relations Act.WE WILL pay Harry Rouse for any pay that he lostwhen we suspended him on August 8-11, 1969; and wewill add interest thereto and correct our records so thatit is clear the suspension was due to no misconduct,fault, or blame on his part.WE WILL NOT in any way in violation of the NationalLaborRelationsAct discriminate or threaten todiscriminate or retaliate against any employee becausehe belongs to or helps any union, or because he asksother employees to join a union, or because he wants aunion to represent him in collective bargaining, orbecause heexercisesor tries toexerciseany other rightunder the National Labor Relations Act.WE WILL NOT in violation of the National LaborRelationsAct discourage membership in, or lawfulsupport or activities in behalf of, Local 93, Sheet MetalWorkersInternationalAssociation, AFL-CIO, or any DIXISTEEL BUILDINGS, INC.429other labor organization of our employees or which ouremployees may wish to join, support, or help.WE WILL NOT in violation of the National LaborRelationsWE WILL NOTin violationof the National LaborRelations Act interrogate any employee concerning hisor any other employee's union membership, views,sympathies,or activities.WE WILL NOTin violationof the National LaborRelations Act refuse or threaten to refuse to bargain ingood faith with your duly designated collective-bargain-ing representative;AND WE WILL NOT in violation of theAct threaten or indicate that collective bargainingwould be futile or do you no good.WE WILL NOT in violation of the National LaborRelationsAct promise,assure,or hold out the prospectto you of any wage increase,work improvement, orother benefit of value if you do not join or if youwithdraw from of if you do not support a union or ifyou stop exercising or trying to exerciseany right youhave under the National Labor Relations Act.WE WILL NOT threaten you with loss of employment,discharge, layoff, loss of overtime, discontinuance ofthepracticeof shifting employees to other jobassignments in case theplant is slow, or any othereconomic loss, harm,detriment,or reprisal, forexercisingof trying toexerciseyour right to join orassist a union or to bargain collectively or any otherright under the National Labor Relations Act.WE WILL NOT in any other manner interfere with,restrain,or coerceyou in theexerciseof your right ofself-organization;to form,join,or assist any labororganization; to bargain collectively through represent-atives of your own choosing; to engage in concertedactivities for the purpose of collective bargaining orother mutual aid or protection; or to refrain from anyand all such activities.WE WILL, upon request, bargain collectively in goodfaith with Local 93, Sheet Metal Workers InternationalAssociation,AFL-CIO, as the exclusive bargainingrepresentativeof our employees in the followingappropriate collective bargaining unit, with regard torates of pay, wages, hours of employment, and otherterms and conditions of employment, and sign anyagreement reached:Allproduction andmaintenance employees,excludingoffice clerical and professional employ-ees, temporary summer help, guards and supervi-sor,employed by us at our plant, factory, orpremises in Hannibal,Missouri.All of you are freelto join or not to join Local 93, SheetMetalWorkers International Association, AFL-CIO, orany other union, as you see fit, without any interference,restraint, or coercion from us in any way, shape, or form.DatedByDIXISTEEL BUILDINGS, INC.(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or coveredby any othermaterial.Any questions concerning this notice or compliance withits provisions, may be directed to the Board's Office, 1040Boatmen's Bank Building, 314 North Broadway, St. Louis,Missouri 63102, Telephone 314-622-4167.